Exhibit 10.56
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
MANUFACTURE AND SUPPLY AGREEMENT
     This MANUFACTURE AND SUPPLY AGREEMENT (“Agreement”) is made and effective
as of February 9, 2010 (the “Effective Date”) by and between Alexza
Pharmaceuticals, Inc., a Delaware corporation having a place of business at 2091
Stierlin Court, Mountain View, CA 94043 (“Alexza”), and Biovail Laboratories
International SRL, a Barbados society with restricted liability having its
registered office at Welches, Christ Church, Barbados, WI, BB17154 (“BLS”).
Alexza and BLS may be referred to herein from time to time individually as a
“Party,” and collectively as the “Parties”.
     WHEREAS, Alexza has developed and owns certain proprietary rights with
respect to AZ-004 (Staccato® loxapine), a single-use delivery system for Drug
that permits rapid systemic delivery of Drug through inhalation, and Alexza has
conducted clinical studies on AZ-004;
     WHEREAS, Alexza and BLS are parties to a Collaboration and License
Agreement of even date herewith (the “License Agreement”), under which Alexza
has granted BLS certain rights to the Product in the Field in the Territory;
subject to the obligation of BLS to purchase and the right of Alexza to
Manufacture the Product for the purposes of supplying the Product to BLS and its
Sublicensees (as defined in the License Agreement) in accordance with the terms
and conditions set forth herein; and
     WHEREAS, Alexza is willing to provide clinical and commercial supply of the
Product to BLS, and BLS is willing to purchase the Product solely for use in the
Field in the Territory on the terms and conditions set forth below.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual promises and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     Capitalized terms shall have the meaning set forth below and in this
Agreement unless reference to the License Agreement is specifically made with
respect to such capitalized term.
     1.1 “Additional Manufacturer” has the meaning set forth in Section 5.5.
     1.2 “Affiliate” of a Party means any Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Party, as the case may be, but for only so long as such
control exists. As used in this Section 1.1, “control” means (a) direct or
indirect beneficial ownership of at least 50% (or such lesser percentage which
is the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of the voting share capital or other equity interest in such
Person or (b) the power to direct the management of such Person by contract or
otherwise.
     1.3 “Alexza” has the meaning set forth in the preamble.
     1.4 “Alexza Indemnitee” has the meaning set forth in Section 9.1
     1.5 “Alexza Know-How” means all Know-How that is [ * ] for the research,
development, importation, use, manufacture, having manufactured, sale, having
sold and offering for sale of the Product in the Field, which Know-How is
Controlled by Alexza or any of its Affiliates as of the Effective Date or during
the Term. For the avoidance of doubt, Alexza Know-How shall not include any
Joint Know-How.
     1.6 “API” means an active pharmaceutical ingredient.
     1.7 “Applicable Laws” means all applicable orders, regulations,
requirements, guidelines and laws of any and all supra-national, federal, state,
provincial and local authorities and agencies, including without limitation all
laws and regulations of such territories applicable to the maintenance of the
manufacturing equipment and facilities and the Manufacturing, transportation,
storage, use, handling and disposal of medical and pharmaceutical products and
devices, raw materials, components thereof, excipients, and any hazardous
materials.
     1.8 “Approved Facility” has the meaning set forth in Section 3.1(c).
     1.9 “Approved Supplier(s)” has the meaning set forth in Section 3.6.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



     1.10 “Arbitration” has the meaning set forth in Section 11.10(c).
     1.11 “Arbitration Request” has the meaning set forth in Section 11.10(c).
     1.12 “Arbitrators” has the meaning set forth in Section 11.10(d)(i).
     1.13 “Autoliv” means Autoliv ASP, Inc.
     1.14 “Baseline Package Form” means the packaging of the Product in the form
of a [ * ] consisting of [ * ] of the Product in a Primary Package Form and such
number of package inserts that is equal to the greater of (i) [ * ] or (ii) such
number of package inserts as required in the NDA, appropriately labeled (i.e.,
in accordance with the NDA) and ready for commercial sale.
     1.15 “BLS” has the meaning set forth in the preamble.
     1.16 “BLS Indemnitee” has the meaning set forth in Section 9.1.
     1.17 “Business Day” means a day other than a Saturday, Sunday, or any
public holiday in the United States or Barbados. For the avoidance of doubt,
references in this Agreement to “days” mean calendar days.
     1.18 “Certificate of Analysis” or “COA” means a document identified as such
and provided by Alexza to BLS that states: (a) the results of analytical tests
required by the Specifications to be performed with respect to the Product in
Baseline Package Form, as applicable, (b) the quantity of the Product, and
(c) the batch from which such Product was produced.
     1.19 “CMC” has the meaning set forth in Section 3.3(a).
     1.20 “cGMP” means the then-current good manufacturing practices required by
the FDA, as set forth in the United States Federal Food, Drug and Cosmetic Act,
as amended, and the regulations promulgated thereunder, for the Manufacture of
active pharmaceutical ingredients, intermediates, medical devices and
combination products, and comparable laws or regulations applicable to the
Manufacture of active pharmaceutical ingredients, intermediates, medical devices
and combination products in jurisdictions outside the United States, as they may
be updated from time to time. Good Manufacturing Practices shall include
applicable quality guidelines promulgated under the ICH.
     1.21 “Commercially Reasonable Efforts” means that level of efforts and
resources, with respect to a particular Party, at the relevant point in time,
that is consistent with the usual practice followed by a company in the
pharmaceutical industry that is in a similar position, with a similar [ * ] and
with a similar [ * ] in the exercise of its reasonable scientific and business
judgment with respect to the [ * ] and [ * ] of prescription pharmaceutical
products, devices or combination products, taking into consideration [ * ] and [
* ] and [ * ]. For clarity, use of Commercially Reasonable Efforts with respect
to causing a Third Party to undertake an action shall not require a Party to
commit an unlawful act or breach any existing agreement with such
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



Third Party.
     1.22 “Confidential Information” has the meaning set forth in Section 8.1.
     1.23 “Confidentiality Agreement” means that certain letter agreement dated
[ * ] between Alexza and BLS.
     1.24 “Control” (including any variations such as “Controlled”), in the
context of intellectual property rights, Know-How and Confidential Information,
means possession (whether by ownership or license, other than pursuant to this
Agreement) by a Party of the ability to grant the applicable license under this
Agreement, without violating the terms of an agreement with a Third Party.
     1.25 “Debarred Entity” has the meaning set forth in Section 6.1(d).
     1.26 “Delivery Date” has the meaning set forth in Section 2.6(b)(iii).
     1.27 “Destination Point” has the meaning set forth in Section 2.6(b)(iii).
     1.28 “Device” means any hand-held, single-use, fixed-dosage device for the
administration of API(s) which device relies on [ * ], which device is known as
or based on, but may or may not be referred to, as the Staccato® system.
     1.29 “Disclosing Party” has the meaning set forth in Section 8.1.
     1.30 “Distributor” means a Third Party or an Affiliate of BLS to whom BLS
or an Affiliate of BLS has granted the right to market, promote, advertise,
detail, sell or distribute Product in the Field in the Territory without the
control of Regulatory Filings for the Product in the Field in the Territory.
     1.31 “DMF” has the meaning set forth in Section 3.3(e).
     1.32 “Drug” means loxapine, a molecule having the chemical structure set
forth on Exhibit 1.74 of the License Agreement, or any [ * ] or [ * ] of such
compound.
     1.33 “Effective Date” has the meaning as set forth in the preamble.
     1.34 “Expiration Dating” means the total period that such Product is
approved for use [ * ].
     1.35 “Failure Event” has the meaning set forth in Section 5.4.
     1.36 “FDA” means the United States Food and Drug Administration and its
successor.
     1.37 “FD&C Act” means the United States Food, Drug and Cosmetic Act, as
amended, and any regulations promulgated thereunder.
     1.38 “Field” means the prevention or treatment of any psychiatric and/or
neurological
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------



 



indication and the symptoms associated with these indications.
     1.39 “[ * ]” means the [ * ] Manufacturing cost of Product (including
packaged for shipment) calculated in conformity with GAAP and expressed on a per
Unit Manufactured basis, including the cost of:
     (a) materials, including primary and secondary packaging and labeling
material; and
     (b) direct labor (including basic wages, labor and related payroll taxes
and benefits) incurred or spent in the actual production, quality control,
quality assurance, filling, packaging and labeling of the Product; and
     (c) overhead (including [ * ] and related [ * ] and [ * ]) incurred or
spent in support of [ * ] the Product, [ * ] and costs of [ * ], in each case,
to the extent attributed to the Product. Overhead shall be allocated to
production in a manner consistent with GAAP, proportionate to the total units of
products Manufactured in the facility. Overhead shall [ * ] activities such as [
* ], [ * ], [ * ] and [ * ];
     (d) interim transportation, or any related transportation costs including
packaging and storage of Product as incurred in connection with the supply of
Product pursuant to the terms of this Agreement; and
     (e) any Third Party contract Manufacturer or supplier costs to the extent
attributed to the Product, as paid by Alexza.
     1.40 “GAAP” means generally accepted accounting principles of the United
States of America from time to time in force and effect, applicable as of the
date on which such accounting principles are to be applied or on which any
calculation or determination is required to be made.
     1.41 “Generic Product” means a pharmaceutical product containing Drug [ *
], which has obtained Marketing Approval for the same Indication as a Product
and has substantially the same [ * ] (i.e. [ * ] of [ * ] and [ * ]) and is
marketed by an entity other than BLS, its Affiliates, Distributors or
Sublicensees in the Field.
     1.42 “Health Canada” means Health Canada or its successor.
     1.1 “ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).
     1.43 “Indemnitee” has the meaning set forth in Section 9.3.
     1.44 “Indemnitor” has the meaning set forth in Section 9.3.
     1.45 “Indication” means any disease or pathological condition for which an
NDA or similar regulatory filing may be filed and approved.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



     1.46 “Initial Indication” means rapid treatment of agitation associated
with schizophrenia or bipolar disorder.
     1.47 “Initial Launch Firm Commitment” has the meaning set forth in
Section 2.6(b).
     1.48 “Inventions” means any and all inventions, discoveries, improvements,
processes and techniques discovered, conceived or reduced to practice in the
course of or as a result of activities under this Agreement, whether or not
patentable or included in any claim of patents and patent applications, together
with all intellectual property rights therein.
     1.49 “Joint Inventions” means any and all Inventions discovered, conceived
or reduced to practice jointly by BLS, on the one hand, and by or on behalf of
Alexza or its Affiliates, on the other hand.
     1.50 “Joint Know-How” means all Know-How included in Joint Inventions,
other than any Joint Patent.
     1.51 “Joint Patents” means all Patents claiming any Joint Invention.
     1.52 “Know-How” means all tangible and intangible scientific, technical,
clinical, regulatory, trade, marketing, commercial, financial or business
information and materials, including compounds, solid state forms, compositions
of matter, formulations, devices, techniques, processes, methods, trade secrets,
formulae, procedures, tests, data, results, analyses, documentation, reports,
information (including pharmacological, toxicological, non-clinical (including
chemistry, manufacturing and control)), and clinical test design, methods,
protocols, data, results, analyses, and conclusions, quality assurance and
quality control information, regulatory documentation, information and
submissions pertaining to, or made in association with, filings with any
Regulatory Authority, knowledge, know-how, skill, and experience.
     1.53 “Launch” means, with respect to the Initial Indication, the first bona
fide, arm’s length sale of a Product in a country following receipt of Marketing
Approval in the U.S. of such Product by BLS or its Sublicensees in such country
for use of such Product in such country in the Initial Indication. Sales of a
Product for registration samples, compassionate use sales, named patient use,
inter-company transfers to Sublicensees and the like shall not constitute a
Launch of the Product.
     1.54 “Launch Forecast” has the meaning set forth in Section 2.4(a).
     1.55 “Losses” has the meaning set forth in Section 9.1.
     1.56 “Manufacture” means to manufacture, process, prepare, make, assemble,
test, label, and/or package, store, release and deliver the Product (or any
component thereof), and each of “Manufacturing” and “Manufactured” has a
corresponding meaning.
     1.57 “Marketing Approval” of a Product means all approvals, licenses,
registrations or authorizations of Regulatory Authorities in a country necessary
for the manufacture, use, storage, import, export, distribution, promotion,
marketing, offer for sale and sale of such
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6



--------------------------------------------------------------------------------



 



Product in such country.
     1.58 “Materials” has the meaning set forth in Section 2.5.
     1.59 “Material Supply Agreements” has the meaning set forth in
Section 6.4(d).
     1.60 “MS Coordination Committee” has the meaning set forth in Section 2.2.
     1.61 “NDA” for the Product means a New Drug Application as defined in Title
21 of the U.S. Code of Federal Regulations, §314.80 et seq., and all amendments
and supplements thereto, which is filed with the FDA, or the equivalent
application filed with Health Canada in Canada, including all documents, data,
and other information concerning such Product thus filed that are necessary for
gaining Marketing Approval in the Territory for such Product.
     1.62 A “Nonconforming” Product or “Nonconformity” of a Product means such
Product has a characteristic that (i) results from Alexza’s failure to
Manufacture such Product in accordance with any Regulatory Requirements, this
Agreement, or the Quality Agreement, or (ii) causes such Product to fail to meet
the Specifications.
     1.63 “Party” or “Parties” means Alexza and BLS, as described in the
preamble.
     1.64 “Patent(s)” means (a) all patents, certificates of invention,
applications for certificates of invention, priority patent filings and patent
applications, and (b) any renewal, division, continuation (in whole or in part),
or request for continued examination of any of such patents, certificates of
invention and patent applications, and any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.
     1.65 “Person” means any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.
     1.66 “PPI” has the meaning set forth in Section 4.2(f).
     1.67 “Primary Package Form” means individual Unit of the Product in [ * ],
which will be used for inclusion in the Baseline Package Form.
     1.68 “Product” means any combination product consisting of: (a) Drug ([ *
]) and (b) the Device which delivers Drug, with a dosage strength of 5 mg or 10
mg.
     1.69 “Purchase Order” has the meaning set forth in Section 2.6.
     1.70 “Quality Agreement” has the meaning set forth in Section 3.2.
     1.71 “Recalls” has the meaning set forth in Section 3.17.
     1.72 “Receiving Party” has the meaning set forth in Section 8.1.
     1.73 “Regulatory Authority” means any national, regional, state or local
regulatory
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7



--------------------------------------------------------------------------------



 



agency, department, bureau, commission, council or other governmental entity
whose review and/or approval is necessary for the manufacture, packaging, use,
storage, import, export, distribution, promotion, marketing, offer for sale and
sale of Product.
     1.74 “Regulatory Filings” means all applications, approvals, licenses,
registrations, notifications, registrations, submissions and authorizations made
to or received from a Regulatory Authority in a country necessary for the
development, manufacture and/or commercialization of a pharmaceutical product,
including any INDs, NDAs and Marketing Approvals.
     1.75 “Regulatory Requirements” means (a) all specifications, methods of
Manufacture, and other information in one or more regulatory submissions related
in any way to the Product, (b) cGMP, (c) as applicable, ISO 9001, 13485 and
TS16949, for relevant components of the Product, as any of the foregoing may be
amended from time to time, and (d) any other laws or regulations or other
requirements imposed or enforced by a Regulatory Authority and applicable to the
Product for use in the Territory or the Manufacturing of the Product or any
component of the Product listed in the NDA.
     1.76 “Samples” has the meaning set forth in Section 3.1.
     1.77 “Senior Executives” has the meaning set forth in Section 11.10.
     1.78 “Shelf Life” of the Product as of a date means the number of months
between such date and the expiration date of such Product based on the
Expiration Dating of such Product, provided that if the Transfer Time is later
than the first day of the month, for purposes of the Shelf Life determination
under this Agreement, the number of days between the first of the month and the
Transfer Time shall not be counted when determining the Shelf Life at the
Transfer Time.
     1.79 “Shipping Point” means the packaging facility of Alexza’s packaging
contractor located in [ * ] or another location as provided for in
Section 3.10(b)(iii), from which a given shipment of Product in Baseline Package
Form is shipped for delivery to the Destination Point.
     1.80 “Specifications” means, (i) with respect to clinical supply of the
Product, the specifications for the Product as agreed to by the Parties in
writing and (ii) with respect to commercial supply of the Product, the
specifications for the Product, as established by inclusion in the NDA or other
Marketing Approval application filed for such Product and as required by FDA or
another Regulatory Authority in the Territory for approval and such other
specifications, such as specifications for packaging, storage conditions and
labeling of the Product, as agreed by the Parties in writing.
     1.81 “Sublicensee” means a Third Party or an Affiliate of BLS, other than a
Distributor, to whom BLS or an Affiliate of BLS has granted a sublicense under
the Alexza Technology (as defined in the License Agreement) as permitted under
Section 2.3(a) of the License Agreement. For clarity, the term “Sublicensee”
shall not include (i) any wholesalers or importers that are not granted any
sublicense under the Alexza Technology under Section 2.3(a) of the License
Agreement or (ii) any contract manufacturers that are granted only the right to
manufacture the Product in accordance with the terms and conditions of this
Agreement and the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8



--------------------------------------------------------------------------------



 



License Agreement for BLS or its Affiliates or Sublicensees for
commercialization in the Field in the Territory.
     1.82 “Supply Forecast” has the meaning set forth in Section 2.4(b).
     1.83 “Term” has the meaning set forth in Section 10.1.
     1.84 “Territory” means the United States and Canada.
     1.85 “Third Party” means any Person other than Alexza, BLS or any Affiliate
of either Alexza or BLS.
     1.86 “Third Party Claim” has the meaning set forth in Section 9.1. 1.87
“Transfer Price” has the meaning set forth in Section 4.2(a).
     1.88 “Transfer Time” has the meaning set forth in Section 3.15.
     1.89 A “Unit” of the Product means one complete and integrated unit
consisting of the Device and Drug included in the Baseline Package Form.
     1.90 “United States” or “U.S.” means the United States of America and all
of its territories and possessions and the District of Columbia.
ARTICLE 2
SUPPLY OF THE PRODUCT
     2.1 Supply and Purchase of the Product. Subject to the terms of this
Agreement, commencing with the first approval of the NDA for the Product in the
Territory and continuing during the Term, Alexza shall Manufacture and supply
the Product exclusively to BLS (including its Sublicensees and Distributors) for
use in the Field for the Territory, and BLS shall purchase exclusively from
Alexza, all of BLS’ and its Sublicensees’ and Distributors’ requirements of
Product (and Devices for samples and demonstration only) for use in the Field
for the Territory in such quantities as BLS shall order pursuant to and in
accordance with this ARTICLE 2.
     2.2 Supply and Manufacturing Coordination Committee. The Parties shall
establish a supply and manufacturing coordination committee (the “MS
Coordination Committee”) to coordinate Product demand and supply and oversee
change of control, CMC and other quality related matters no later than [ * ].
The MS Coordination Committee shall consist of such number of representatives of
each Party with the appropriate experience and authority in manufacturing and
supply management of the Product. The MS Coordination Committee shall meet at
least [ * ], via telephone conference or otherwise. The Parties acknowledge that
the MS Coordination Committee is to coordinate decisions and information and
shall not be required for approval of decisions that are the responsibilities of
the respective Parties or as set forth in this Agreement.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

9



--------------------------------------------------------------------------------



 



     2.3 Planning Forecast. Within [ * ] after the Effective Date, and
continuing to be updated on or before [ * ] of each calendar year thereafter,
BLS shall provide Alexza with a written [ * ] sales Unit forecast, by [ * ], of
BLS’ requirements for the Product on a [ * ] basis. This forecast shall be for
capacity planning purposes only and shall not, constitute a firm order or have
any binding effect. The Parties shall review the forecast on not less than a [ *
] basis to assess the available Manufacturing capacity of Alexza (currently
estimated at approximately [ * ] Units).
     (a) To the extent that the forecast quantities are expected to exceed the
then existing available capacity of Alexza at its facility in [ * ], the Parties
shall meet and discuss in good faith whether to expand Alexza’s then current
Manufacturing capacity up to the maximum estimated capacity. In the event Alexza
has committed to expand its Manufacturing capacity up to the maximum estimated
capacity based on BLS’ planning forecast, BLS shall notify Alexza at least [ * ]
in advance with respect to any material increase of its supply forecast and
Alexza shall not be deemed in breach of this Agreement for its inability to
supply such increased amount of Product due to the capacity constraints under
such capacity expansion plan for the period in which Alexza had less than [ * ]
notice of any material increase of BLS’ supply forecast that would impact
capacity planning as long as Alexza is using Commercially Reasonable Efforts in
carrying out the capacity expansion plan adopted based on BLS’ original planning
forecast.
     (b) In addition, to the extent that the forecast quantities are expected to
exceed the then maximum Manufacturing capacity (including expansion) in [ * ],
the Parties shall discuss whether to select and qualify an additional
Manufacturing facility or undertake other alternatives. In the event Alexza has
committed to qualify an additional Manufacturing facility or undertake other
alternatives based on BLS’ planning forecast, BLS shall notify Alexza at least [
* ] in advance with respect to any material increase of its supply forecast and
Alexza shall not be deemed in breach of this Agreement for its inability to
supply such increased amount of Product due to the capacity constraints under
the capacity expansion plan for the period in which Alexza had less than [ * ]
notice of any material increase of BLS’ supply forecast that would impact
capacity planning as long as Alexza is using Commercially Reasonable Efforts in
carrying out the capacity expansion plan adopted based on BLS’ original planning
forecast.
     (c) Subject to Section 2.3(a) and Section 2.3(b) above, as the case may be,
Alexza is [ * ] to Manufacture and supply the Product to BLS in accordance with
this Agreement [ * ].
     2.4 Rolling Forecast.
     (a) Launch Forecast. BLS shall provide Alexza with its initial non-binding
[ * ] month forecast (“Launch Forecast“) not less than [ * ] prior to the first
anticipated delivery date of the Product to BLS, which anticipated delivery date
shall be provided by BLS and may be adjusted by BLS in good faith after
consultation with Alexza. No later than [ * ] after Alexza’s receipt of the
Launch Forecast, representatives of each Party on the MS Coordination Committee
shall meet and shall work collaboratively to prepare and adopt a supply plan for
the Launch. The
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10



--------------------------------------------------------------------------------



 



Launch Forecast shall be a best estimate, as of the time such Launch Forecast is
delivered, of the initial rolling forecast to be delivered pursuant to
Section 2.4(b), and BLS shall not deviate from such estimate without [ * ].
     (b) Rolling Forecast. Commencing within [ * ] after the receipt of the
Marketing Approval with respect to the NDA filing for the Product, BLS shall
deliver to Alexza an initial written monthly [ * ] month rolling forecast of the
quantities of the Product required by BLS and its Sublicensees and Distributors.
Thereafter, no later than [ * ] prior to the beginning of the next monthly
period, BLS shall provide Alexza with an updated [ * ] month rolling forecast of
the quantities of the Product required by BLS and its Sublicensees and
Distributors (each such subsequent forecast or the initial forecast, a “Supply
Forecast”). Alexza shall notify BLS as promptly as practicable but in any event
within [ * ] after Alexza’s receipt of any Supply Forecast of any inability of
Alexza to supply to BLS any quantities of the Product that Alexza is expected to
ship to BLS pursuant to any such Supply Forecast received from BLS. For clarity,
the provision or receipt of such notification about Alexza’s inability to supply
shall not constitute a waiver on BLS’ part of Alexza’s obligations to supply the
Product to BLS in accordance with the terms and conditions of this Agreement,
nor a deemed admission of breach or default on the part of Alexza.
     (c) Initial [ * ] Month Binding Commitments. Subject to Section 2.3(a) and
Section 2.3(b) hereof, each of the first [ * ] months of each Supply Forecast
shall constitute a mutually binding commitment to order and supply the total
quantity of Product set forth in the Supply Forecast for such period. Each
commitment shall be represented by a Purchase Order delivered in accordance with
Section 2.6. The monthly purchase quantity for each of the first [ * ] months
set forth in such Purchase Order shall be not less than [ * ]% nor more than [ *
]% of the average monthly purchase quantity for such [ * ] months based on the
quantities for such period set forth in such Purchase Order.
     (d) Permitted Modifications to Supply Forecasts. Projections for months [ *
] through [ * ] of each rolling Supply Forecast and each month thereafter shall
be made in good faith and shall constitute BLS’ best estimates of future orders
but shall not be binding on BLS or Alexza, provided that (i) the Supply Forecast
for any month in the [ * ] through [ * ] months of any Supply Forecast may vary
from the Supply Forecast made for that calendar month when it was the [ * ]
calendar month in a Supply Forecast by an amount that does not exceed [ * ]
percent ([ * ]%) of the forecasted quantity for that calendar month and (ii)
(A) prior to obtaining a [ * ] Expiration Dating of the Product, the Supply
Forecast for any month in the [ * ] through [ * ] months of any Supply Forecast
may not be less than [ * ] percent ([ * ]%) and not more than [ * ] percent ([ *
]%) of the quantity set forth in the Supply Forecast made for that calendar
month when it was the [ * ] calendar month in such Supply Forecast and (B) after
obtaining a [ * ] Expiration Dating of the Product, the Supply Forecast for any
month in the [ * ] through [ * ] months of any Supply Forecast may vary from the
Supply Forecast made for that calendar month when it was the [ * ] calendar
month in such Supply Forecast by an amount that does not exceed [ * ] percent ([
* ]%) of the forecasted quantity for that calendar month.
     (e) Remaining Forecast. The forecast for any month in the [ * ] through [ *
] calendar months of any Supply Forecast may vary from the forecast made for
that calendar month in the previous Supply Forecast consistent with BLS’ good
faith estimates for its
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11



--------------------------------------------------------------------------------



 



requirements for that calendar month.
     (f) Excess Orders. BLS may deliver to Alexza a Purchase Order for Product
volumes in excess of those specified in any prior Supply Forecast and/or in
excess of the percentage variances permitted in Section 2.4(d). Alexza shall
provide notification to BLS as soon as practicable but in any event within [ * ]
after the delivery of such Supply Forecast, of any excess that Alexza determines
it will deliver to BLS, Alexza shall use Commercially Reasonable Efforts to
Manufacture any quantity of the Product ordered by BLS in excess of [ * ]
percent ([ * ]%) of the committed quantity determined in accordance with
Section 2.4(c), but in any event Alexza’s failure to Manufacture any such excess
quantity shall not be a breach of this Agreement. BLS shall bear any reasonable
increase in the Manufacturing costs of the Product supplied in excess of the
quantities accepted by Alexza under Section 2.4(c); provided that such increase
shall be approved by BLS prior to Alexza’s undertaking the Manufacture of such
excess quantity and incurring such increase.
     (g) Forecast Modification upon Generic Entry. Notwithstanding anything
contained in Section 2.4(d) to the contrary, BLS shall, for [ * ] following the
date of the first entry of [ * ] a Generic Product, have the right to submit one
(1) modification of the then operative Supply Forecast, which modification may
alter the Supply Forecast for the Product with the same [ * ] as such Generic
Product for months [ * ] through [ * ] and such modifications to the Supply
Forecast may exceed the permitted variances set forth in Section 2.4(d) by any
amount.
     (h) Forecast Modification upon Out-patient Approval. In anticipation of
out-patient Marketing Approval or non approval thereof, BLS may submit an
additional Launch Forecast as provided in Section 2.4(a). Following such
delivery, the Parties shall meet and discuss in good faith a modification of the
then operative Supply Forecast, which modification may alter the Supply Forecast
for such Product for months [ * ] through [ * ] with the understanding that such
modifications to the Supply Forecast may exceed the permitted variances set
forth in Section 2.4(d) by any amount.
     2.5 Materials; Safety Stock. BLS acknowledges that Alexza may stock the
Drug, Device, other components, containers, labels, packaging materials and
related items necessary for the Manufacture of Product (“Materials“) based on
the rolling forecasts provided by BLS pursuant to Section 2.4. Alexza shall
maintain at all times an inventory of Materials necessary for Manufacturing such
quantity of the Product that is equal to, at a minimum, the average monthly
forecasted quantity of the Product for the upcoming [ * ] month period based on
the then-current Supply Forecast provided by BLS; provided that after the Launch
and before the end of the [ * ] months after the Launch, the MS Coordination
Committee shall discuss and recommend an increase to such required minimum
quantity of safety stock to the Parties for the Parties to decide.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12



--------------------------------------------------------------------------------



 



     2.6 Orders.
     (a) Clinical Supplies. For clinical supplies, BLS shall deliver to Alexza a
Purchase order for quantities of Product. Parties will mutually agree on a
delivery date of clinical supplies, which will depend on the special
requirements (e.g., dose strength, labeling, and packaging) and BLS’ demand
priority with respect to then existing BLS orders.
     (b) Commercial Supplies.
     (i) Launch Purchase Order. BLS shall deliver to Alexza, as soon as
reasonably practicable after delivery of the Launch Forecast, but in any event
not later than [ * ] after the Marketing Approval of the NDA for the Initial
Indication, a firm purchase order for the initial quantities of the Product
having the applicable Shelf Life set forth in Section 3.15 to be purchased for
the initial [ * ] months’ period for the Launch of the Product (the “Initial
Launch Firm Commitment”).
     (ii) Continuing Purchase Orders. In each month following the Launch
purchase order pursuant to Section 2.6(b)(i), BLS shall submit to Alexza a
monthly firm purchase order to purchase the Product having the applicable Shelf
Life set forth in Section 3.15 (together with the Launch purchase order, each, a
“Purchase Order”) not less than [ * ] prior to each month of each [ * ]-month
commitment period in the rolling forecast.
     (iii) Terms. Each Purchase Order shall specify the quantity ordered, the
required delivery date (which shall not be (A) less than [ * ] following the
date of the initial Purchase Order and (B) less than [ * ] following the date of
any Purchase Order other than the initial Purchase Order) (the “Delivery Date”),
the destination point in the Territory (the “Destination Point”) and any special
instructions or invoicing information. Alexza shall acknowledge and accept the
Purchase Order from BLS made in accordance with this Section 2.6(b)(i) or
Section 2.6(b)(ii) within [ * ], and any terms or conditions of such purchase
order which conflict or are inconsistent with the terms of the Agreement shall
be void and rejected. Alexza may not reject the quantity of the Product in any
Purchase Order unless, subject to Sections 2.4(f) and 2.4(i), the quantity set
forth in the Purchase Order is less than [ * ] percent ([ * ]%) of or in excess
of [ * ] percent ([ * ]%) of the committed quantity determined in accordance
with Section 2.4(c) and the variance permitted under Section 2.4(d). In the
event of excess quantity ordered, the rejection shall only apply with respect to
such excess quantity.
     2.7 Variances in Quantities Delivered. Quantities of the Product actually
delivered by Alexza may vary from the quantities specified in a Purchase Order
by [ * ] percent ([ * ]%). BLS shall be invoiced only for the quantity of the
Product actually delivered to and received by BLS and upon BLS’ request, Alexza
shall promptly deliver quantities of any shortfall as soon as practicable. In
any event, Alexza shall use Commercially Reasonable Efforts to achieve a monthly
delivery variance of (a) less than [ * ] percent ([ * ]%) for the initial [ * ]
months after the Launch and (b) less than [ * ] percent ([ * ]%) thereafter.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13



--------------------------------------------------------------------------------



 



ARTICLE 3
MANUFACTURING
     3.1 Manufacture of Product; Samples.
     (a) Alexza shall Manufacture or have Manufactured the Product to meet the
Specifications, the Quality Agreement and in accordance with Regulatory
Requirements, as then in effect for use, commercialization, importation and sale
in the Territory.
     (b) Alexza shall Manufacture and have Manufactured the Device or other
samples of components of the Product (“Samples”) in accordance with applicable
Regulatory Requirements in the U.S., as then in effect for use by BLS (and its
Affiliates, distributors or licensees) for sampling or demonstration purposes.
All Samples shall be provided at [ * ] as soon as practicable following written
order from BLS specifying the quantity and specifications for such Samples.
     (c) The Product, Device and Drug and other components of the Product listed
in the NDA shall be Manufactured by or for Alexza only in the Manufacturing
facilities identified in the applicable NDA or other Marketing Approval of the
Product for the Territory (the “Approved Facility”).
     3.2 Quality Agreement. Not later than [ * ] following the Effective Date,
Alexza and BLS shall enter into a quality agreement (“Quality Agreement”)
setting forth in detail the Specifications, quality assurance arrangements and
procedures with respect to the Manufacture of the Product, reporting customer
complaints and conducting timely investigations, which Quality Agreement shall
be incorporated herein by reference following execution by both Parties. In the
event of a conflict between any of the provisions of this Agreement and the
Quality Agreement, this Agreement shall govern except with respect to quality
issues, which shall be governed by the Quality Agreement. For the avoidance of
doubt, if there are any financial terms in the Quality Agreement that are in
conflict with this Agreement, this Agreement shall control with respect to such
financial terms.
     3.3 CMC Information; Drug Master File.
     (a) Alexza shall be responsible for compiling the required chemistry,
manufacturing, and controls information pertaining to the Product (“CMC”) and
shall provide such information to BLS to allow BLS to obtain and maintain
Marketing Approvals in the Territory or to communicate with Regulatory
Authorities about the Product.
     (b) Alexza shall not, without the prior written consent of BLS, make any
changes to the CMC (including any changes to CMC included in a DMF) that would
require changes to the [ * ] or other [ * ] in the Territory or require the [ *
] of [ * ] or [ * ] in the Territory; provided that, if Alexza provides BLS with
any such proposed changes, and if BLS has not (i) responded to such changes or
(ii) acknowledged the receipt of the proposed change within a [ * ] and
indicated the expected response date which shall be within a [ * ] period after
such acknowledgement, then [ * ]. If BLS believes that a response is not
practicable within such [ * ] period, then the Parties shall promptly discuss
and agree upon the timing for review of such
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14



--------------------------------------------------------------------------------



 



proposed change. For all other changes to CMC (the “[ * ] Changes”), Alexza
shall promptly notify BLS and such changes shall be governed by the procedures
to be adopted by the MS Coordination Committee and the Quality Agreement. For
clarity, in the event that any [ * ] or [ * ] Change is made in accordance with
this Section 3.3(b), then BLS shall use Commercially Reasonable Efforts to
complete and file any documentation requested by Alexza or required to be filed
with the applicable Regulatory Authority in the Territory as soon as
practicable.
     (c) In the event a change in the CMC is requested or required by the FDA in
the U.S., Alexza shall, [ * ] and subject to Section 3.12(a) amend the CMC and
provide to BLS a draft of the corresponding amendment to the CMC in the format
reasonably requested by BLS and provide all necessary technical assistance and
services to BLS for BLS to obtain all regulatory approvals of such amendment to
the CMC as soon as practicable.
     (d) If a change in the CMC is requested by BLS and such change is not
requested or required by FDA or other Regulatory Authority in the Territory,
Alexza shall in good faith make such change (unless such change would materially
impact the cost or regulatory or commercial status of the Product outside of the
Field or Territory) and [ * ] shall bear any and all the costs and expenses
resulting from any such change requested or required by BLS pursuant to this
Section 3.3(d), including [ * ], if applicable. BLS shall take all necessary or
appropriate actions agreed upon by the Parties to seek the regulatory approval
of such CMC modifications and shall be responsible for related communication
with the FDA; provided that Alexza shall provide all necessary actions to assist
BLS in obtaining such regulatory approval as soon as practicable, including
preparing the draft amendment to the CMC section and participating in BLS’
communications with the FDA.
     (e) Alexza may, at its option and expense and to the extent permitted by
law, file and maintain a drug or device master file in the U.S. containing CMC
information for the Product (or a component thereof), which shall be owned by
Alexza (a “DMF”); provided that Alexza shall make available complete and
accurate copy of CMC information to BLS in the format reasonably requested by
BLS for BLS to obtain and maintain its Marketing Approval for the Product in the
Field for the Territory, and shall provide technical assistance and associated
services that are [ * ] to enable BLS to obtain and maintain its Marketing
Approval for the Product in the Field for the Territory. BLS and its designated
Third Party Manufacturers shall have a letter of authorization to access those
portions of the DMF relating to the Product for BLS to prepare the CMC
information for the Product or to fully exercise its rights under this
Agreement, including the Manufacturing right in accordance with Section 5.4 or
Section 5.5. Alexza shall be responsible for ensuring that all DMFs are current
and up to date.
     3.4 Compliance Audits and Audit Reports.
     (a) Alexza’s Facility. At any time during the Term, during normal business
hours and upon reasonable prior notice, BLS may send a reasonable number of
qualified representatives of BLS and/or its Affiliates to inspect those portions
of the premises of Alexza where and when the Product is being Manufactured (or
where any individual part of the Manufacturing is being performed) and to review
the records, facilities, and operations relating to the Manufacture (or any
individual part of the Manufacturing) of Product (including the records of
components of Product) by Alexza to ensure compliance with the relevant
Regulatory
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15



--------------------------------------------------------------------------------



 



Requirements and the terms of the Quality Agreement. Except for any “for cause”
audits, such audits shall occur no more than [ * ]. Alexza shall reasonably
cooperate with any such audit by such representatives of BLS and/or its
Affiliates. For purposes of clarity, any information obtained by BLS during such
visits shall be treated as Confidential Information of Alexza in accordance with
Article 8 of this Agreement.
     (b) Facilities of Approved Suppliers. Alexza shall notify BLS in writing [
* ] (or, if not practicable, as soon as Alexza informs such Approved Supplier of
an inspection) prior to any inspection by Alexza of the facility of any Approved
Supplier, and subject to the terms of Alexza’s agreement with such Approved
Supplier, BLS may send qualified representatives to participate in such
inspection as an active participant; it being understood that Alexza will be the
lead party responsible for conducting such audit. In addition, upon BLS’
reasonable request, Alexza shall exercise its right for cause under Alexza’s
agreement with an Approved Supplier to inspect the facility of any Approved
Supplier, subject to terms and conditions set forth in such agreement. For
purposes of clarity, any information obtained by BLS during such visits shall be
treated as Confidential Information of Alexza in accordance with Article 8 of
this Agreement.
     (c) Definition of “for cause”. For purposes of Sections 3.4(a) or 3.4(b),
“for cause” shall mean (i) the occurrence or existence of a condition or event
relating to the Manufacture of Product which constitutes a [ * ], (ii) BLS’ or
Alexza’s receipt of a deficiency or warning letter related to the Manufacture of
the Product or any components of the Product listed in the NDA from any
Regulatory Authority, (iii) a [ * ] of the Product, (iv) a [ * ] of any
Regulatory Requirements in the Manufacture of the Product, (v) follow up to a
prior audit where substantive violations of the Quality Agreement or the
relevant Regulatory Requirements were identified and not rectified to the
reasonable satisfaction of BLS, or (vi) the [ * ] of any [ * ] based on the
Manufacture of the Product or any components of the Product listed in the NDA by
Alexza or any Approved Supplier, which, in any case, could reasonably be
expected to materially affect the Product, any components of the Product listed
in the NDA or the ability of Alexza or BLS to exercise its rights or perform its
obligations under this Agreement.
     (d) Audit Reports.
     (i) BLS shall deliver to Alexza, as soon as reasonably practicable but in
no event later than [ * ] after the completion of any audit conducted by BLS or
its Affiliates pursuant to Section 3.4(a) or 3.4(b), a written report setting
forth in reasonable detail any failure of Alexza or an Approved Supplier to
comply with the term of this Agreement, the Quality Agreement, or any Regulatory
Requirements discovered during the audit. Within [ * ] after receipt of that
report, Alexza shall provide, in writing, to BLS a reasonably detailed timetable
for responding to any such failure.
     (ii) If BLS does not elect to or is not allowed to participate in Alexza’s
inspection of an Approved Supplier’s facility pursuant to Section 3.4(b), Alexza
shall deliver to BLS, as soon as reasonably practicable but in no event later
than [ * ] after the completion of any audit conducted by Alexza, a written
report setting forth in reasonable detail any failure of the Approved Supplier
to comply with the terms of this Agreement, the Quality Agreement, or any
Regulatory Requirements
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16



--------------------------------------------------------------------------------



 



discovered during the audit and a reasonably detailed timetable for responding
to any such failure.
     (iii) Alexza shall complete, and shall use Commercially Reasonable Efforts
to cause the Approved Supplier to complete, implementation of any such changes
or corrections within the period set forth in the timetable and shall provide to
BLS documentation reasonably satisfactory to BLS evidencing such timely
implementation. Alexza’s implementation of such changes and corrections shall
not affect BLS’ rights hereunder with respect to any breach by Alexza of its
obligations under this Agreement.
     3.5 Regulatory Inspections and Inquiries.
     (a) Regulatory Inspections. Alexza shall be responsible for handling and
responding to any inspections by any Regulatory Authority with respect to the
Manufacture of the Product (or a component thereof) by Alexza, its Affiliates or
Third Parties during the Term of this Agreement. Alexza shall provide any
information requested by any applicable Regulatory Authority in connection with
any such inspection by that Regulatory Authority related to the Manufacture of
the Product. Alexza shall, and shall cause the Approved Suppliers to, promptly,
but in no case later than [ * ] after receipt or notice, advise BLS of any
requests for or notices of inspections by Regulatory Authorities concerning the
Manufacture of the Product (or a component thereof). Alexza shall, and shall
cause the Approved Suppliers to, furnish to BLS, as promptly as practicable but
in any event within [ * ] of receipt, a copy of any report or other
communication received from any such Regulatory Authority relating to such
inspection. Alexza shall advise BLS of any change relating to Alexza’s
performance of its obligations hereunder made necessary by any such inspection.
     (b) Regulatory Inquiries. Alexza shall notify BLS and, if applicable,
provide BLS with copies of any investigation, inquiry, regulatory action, or
other material notice or communication from a Regulatory Authority related to
the Product (or any component thereof) or the Manufacturing, promptly, but in no
case later than [ * ] after Alexza becomes aware of such investigation, inquiry,
regulatory action, notice or communication. Alexza shall comply in a timely
manner with any request for information received from any Regulatory Authority
in the Territory relating to the Manufacture of the Product or components of the
Product.
     3.6 Approved Supplier. Alexza shall purchase the materials and services set
forth in Exhibit A only from the suppliers that are listed on Exhibit A
(“Approved Suppliers”), which list may not be amended without BLS’ prior written
consent, not to be unreasonably withheld. Alexza shall be responsible for
inbound quality assurance practices in accordance with cGMP for all Materials
received from such Approved Suppliers for use in the Product. Alexza shall use
Commercially Reasonable Efforts to cause and shall reasonably assist its
Approved Suppliers in implementing appropriate corrective and preventative
actions to remedy any deficiencies observed during audits by Alexza, and
documenting such actions and outcomes to BLS.
     3.7 Product Manufacturing Permits and Approvals. Alexza shall, [ * ],
maintain (a) its DMFs, if any (but not CMC in a NDA or Marketing Approval owned
by BLS), and (b) all permits, licenses, approvals, registrations,
certifications, exemptions or other authorizations that
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

17



--------------------------------------------------------------------------------



 



are necessary for the Manufacture of the Product by Alexza for BLS pursuant to
the terms of this Agreement, including, without limitation and to the extent
required by the applicable Regulatory Requirements, an establishment
registration and product listing with the FDA. Alexza shall use Commercially
Reasonable Efforts to ensure that each Approved Supplier obtains and maintains
during the Term of this Agreement any required permits, licenses, approvals,
registrations, certifications, exemptions or other authorizations required under
any applicable Regulatory Requirements for the Approved Supplier’s facility.
With respect to [ * ], Alexza shall use Commercially Reasonable Efforts to
ensure that the Approved Facility of [ * ] is in compliance with both [ * ], the
quality agreement between Alexza and [ * ] and applicable SOPs of [ * ].
     3.8 Compliance with Other Applicable Laws.
     (a) BLS’ Obligations. BLS also shall, [ * ], maintain, or shall cause to be
maintained, in full force and effect its NDAs and Marketing Approvals and any
other permits, licenses, approvals, registrations, certifications, exemptions or
other authorizations required by any Regulatory Requirements and Applicable Laws
in the Territory to carry out its duties and obligations under this Agreement or
the activities undertaken by it pursuant hereto or with respect to the Product.
BLS shall comply with all Regulatory Requirements and any Applicable Laws in
performing its duties and obligations under this Agreement and with respect to
its use, sale and disposition of the Product after purchase. BLS shall promptly
provide to Alexza any information or data that Alexza has requested in writing
and reasonably requires to fulfill its reporting and other obligations under
Applicable Laws in the Territory.
     (b) Alexza’s Obligations. In addition to its obligations under Section 3.7,
Alexza also shall, [ * ], maintain, or shall cause to be maintained, in full
force and effect any other necessary licenses, permits and other authorizations
required by any Applicable Laws in the Territory to carry out its duties and
obligations under this Agreement or the activities undertaken by it pursuant
hereto. Alexza shall comply with all Applicable Laws in performing its duties
and obligations under this Agreement. Alexza shall promptly provide to BLS any
information or data that BLS has requested in writing and reasonably requires to
fulfill its reporting and other obligations under Applicable Laws in the
Territory.
     3.9 Form of Product. Alexza shall deliver the Product to BLS in accordance
with the Specifications in Baseline Package Form unless otherwise agreed by the
Parties. If the Parties are required by any Regulatory Requirements or
Regulatory Authority or BLS desires to make a change to the artwork or component
artwork (a) in the U.S. following Marketing Approval in the Initial Indication
and such change does not constitute a change to the Specifications, or (b) in
Canada, then in each case BLS shall be [ * ] such change, including [ * ] if and
to the extent such change also causes an [ * ] of Manufacturing the Product, as
supported by documented evidence.
     3.10 Delivery and Acceptance.
     (a) Delivery Date. Subject to the terms and conditions of this Agreement,
Alexza shall deliver all Product ordered by BLS on or before the requested
Delivery Date set forth on the applicable Purchase Order no earlier than [ * ]
days before and no later than [ * ] days after such Delivery Date; provided that
such Delivery Date meets the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

18



--------------------------------------------------------------------------------



 



applicable minimum lead time requirement set forth in Section 2.6(b)(iii) and
such Purchase Order is within the permitted variance of BLS’ binding Supply
Forecast quantities.
     (b) Shipping Terms.
     (i) The Product ordered by BLS pursuant to this Agreement shall be shipped
to BLS for delivery by the Delivery Date in accordance with this Agreement.
Subject to Section 3.10(b)(ii), unless BLS requests otherwise in writing, the
Product shall be delivered in Baseline Package Form and shipped by ship from
Alexza’s packaging facility in [ * ] to the Destination Point, [ * ] (INCOTERMS
2000) by common carrier selected by [ * ] at BLS’ expense and title to,
ownership of, and risk of loss of, the Product shall transfer at the location
that is immediately after the Product leaves [ * ] and enters international
waters.
     (ii) BLS may specify in a Purchase Order that it wishes to have Product
shipped by air freight. In such event, BLS shall select the freight carrier and
pay for, or reimburse Alexza for, the cost and expense of such air shipment. All
Product shipped by air shall be shipped to BLS, [ * ] (INCOTERMS 2000) by common
carrier selected by BLS. Title to, ownership of, and risk of loss of, the
Product shipped by air shall pass from Alexza to BLS at the location that is
immediately after the Product leaves [ * ] and [ * ] in transit from [ * ] to
the Destination Point.
     (iii) At BLS’ option, BLS may request Alexza to ship the Product to BLS via
a mode of transportation designated by BLS in a different configuration than
Baseline Package Form and/or to a Destination Point outside the continental U.S.
In this case, ownership, title and risk of loss to the Product shall transfer
from Alexza to BLS immediately after the Product leaves [ * ] or the continental
U.S., as the case may be, in a foreign country or [ * ] while in transit to the
Destination Point, and pursuant to Section 4.2(c)(i), the Parties shall agree on
an appropriate adjustment to the Transfer Price to reflect the documented
incremental cost or savings with respect to such request.
     (iv) Alexza shall be responsible for loading the Product for shipment at
the Shipping Point, whether Product is shipped by ground transportation, by ship
or by air. In the case of the supply of the Product for the Canadian market, BLS
shall be responsible for obtaining all licenses or other authorizations for the
exportation of Product from the country where the Shipping Point is located and
importation of Product into Canada. Alexza shall prepare and provide a
negotiable bill of lading and all other appropriate shipping documentation for
custom and Regulatory Authorities in the Territory and shall cooperate with BLS,
at [ * ] expense, in obtaining any additional documents necessary for shipment
and delivery of the Product in the Territory.
     (v) Alexza and BLS shall cooperate with and assist each other in all
aspects of the shipment, importation and delivery process in order to ensure the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

19



--------------------------------------------------------------------------------



 



expeditious delivery of the Product to the Destination Point, including
assisting in obtaining any documents that may be required. Alexza and BLS shall
coordinate and consult with one another with regard to any communications with
any Regulatory Authority regarding any shipment of Product.
     (c) Certificate of Analysis. Alexza shall perform on each batch of Product
all tests specified in the Specifications, the NDA and applicable Regulatory
Requirements before delivery of any Product from that batch to BLS. Alexza shall
deliver to BLS by facsimile or by electronic mail on or before the date of
shipment of any Product to BLS a Certificate of Analysis for each batch of
Product in that shipment of Product, certifying that Product conforms to the
Specifications, along with the results of such analysis and any supporting data.
If there is a disagreement in connection with a Certificate of Analysis, such
dispute will be resolved with a submission to independent testing in a procedure
substantially in the manner set forth in Section 3.10(d)(i).
     (d) Acceptance. BLS shall be under no obligation to accept any shipment of
Product for which Alexza has not provided a Certificate of Analysis. BLS shall
inspect all shipments of the Product promptly upon receipt, and BLS may reject
any shipment of the Product which is Nonconforming. In order to reject delivery
of a shipment of the Product, BLS must give written notice to Alexza of BLS’
rejection of any delivery specifying in reasonable detail the reasons for such
rejection within [ * ] or such longer time for shipments to Canada based on BLS’
analytical assessment but in any event not longer than [ * ] after receipt of
such delivery at the Destination Point. If no such notice of rejection is
received, BLS shall be deemed to have accepted such Product on the [ * ] after
delivery.
     (i) After timely notice of rejection is received by Alexza, BLS shall
cooperate with Alexza in determining whether rejection is appropriate or
justified. Alexza will evaluate process issues and other reasons for any alleged
Nonconformity. Alexza shall notify BLS as promptly as reasonably possible
whether it accepts BLS’ basis for any rejection. If Alexza agrees with BLS’
determination that the rejected Product is Nonconforming, promptly on receipt of
a timely notice of rejection of a shipment of Product and no later than [ * ]
after receipt of such notice, Alexza shall replace such rejected Product with
conforming Product. If Alexza disagrees with BLS’ determination that certain
Product is Nonconforming, (x) promptly on receipt of a notice of rejection of a
shipment of Product and no later than [ * ] after receipt of such notice, at
BLS’ request, Alexza shall replace such rejected Product and (y) the rejected
Product shall be submitted to a mutually acceptable Third Party laboratory,
which shall determine whether such Product is Nonconforming. The Parties agree
that such Third Party laboratory’s determination shall be final and binding on
the Parties. The Party against whom the Third Party laboratory rules shall bear
the reasonable costs of the Third Party testing. If the Third Party laboratory
rules that the Product in question is not Nonconforming, BLS shall purchase that
batch at the agreed-upon price, irrespective of whether Alexza has provided
replacement Product, provided that in such event BLS shall also pay for any
replacement Product delivered if not previously paid.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

20



--------------------------------------------------------------------------------



 



     (ii) BLS shall not destroy any rejected Product until it receives written
notification from Alexza that Alexza does not dispute that the rejected Product
is Nonconforming. At Alexza’s election and upon instruction from Alexza, BLS
shall either (a) destroy the Product received in the rejected delivery promptly
at Alexza’s cost and provide Alexza with certification of such destruction, or
(b) return such Product to Alexza at Alexza’s cost.
     3.11 Latent Defect. BLS shall notify Alexza within [ * ] of discovery of a
latent defect (as defined in the Quality Agreement) of any Product delivered,
and promptly on receipt of timely notice but in any event no later than [ * ]
after receipt of such notice, Alexza shall replace such Product with conforming
Product.
     3.12 Change in Specifications; Other Modifications.
     (a) Changes in Specifications.
     (i) Alexza may request a change in the Specifications; provided that,
Alexza shall not make any changes to the Specifications without BLS’ prior
written approval, which approval shall not be unreasonably withheld or delayed.
In the event that such proposed change requires the [ * ] of the [ * ] or [ * ],
the Parties shall coordinate and collaborate in making all necessary [ * ] and
Alexza shall not implement any such change unless and until such [ * ] is [ * ].
Notwithstanding the foregoing, if any change to the Specification requested by
Alexza would not require any [ * ] to the [ * ] or [ * ] in the Territory or
require the [ * ] of [ * ] or [ * ] in the Territory, Alexza shall promptly
notify BLS of such change and such change shall be governed by the procedures to
be adopted by the MS Coordination Committee and the Quality Agreement. [ * ]
shall [ * ] all costs (including both implementation and regulatory costs and
expenses) incurred in connection with any changes requested by Alexza, except to
the extent otherwise agreed by the Parties pursuant to Section 4.2(d).
     (ii) Each Party shall promptly notify the other Party of any change of the
Specifications that is required by any Regulatory Authority or in order to
comply with any Regulatory Requirement applicable to the Product for use in the
Field in the Territory. Prior to the receipt of the Marketing Approval of the
Product for the Territory, such regulatory required Specification changes shall
be implemented at [ * ]. After the receipt of the Marketing Approval of the
Product for the Territory, such regulatory required Specification changes shall
be implemented at [ * ] unless (x) such Specification changes are also [ * ]
changes and (y) such [ * ] changes would apply to [ * ] and not the [ * ], in
which case, such [ * ] changes shall be implemented at [ * ]. In consultation
with BLS, Alexza shall, promptly make all such regulatory required changes to
the Specifications and the Parties shall coordinate and collaborate in making
all necessary Regulatory Filings with the application Regulatory Authority to
effect such change. Alexza shall, [ * ], compile and provide to BLS the
necessary information required to support any such Regulatory Filing in the
format reasonably requested by BLS, and shall provide all necessary technical
assistance
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

21



--------------------------------------------------------------------------------



 



and services to BLS. BLS shall be responsible for making such Regulatory Filing
and paying filing fees required for such Regulatory Filing.
     (b) Other Modifications. If any changes to the Product by Alexza do not
change the Specifications and do not require [ * ], Alexza shall promptly notify
BLS and such modification shall be governed by the procedures to be adopted by
the MS Coordination Committee and the Quality Agreement. For clarity, [ * ]
shall [ * ] all costs (including implementation costs) incurred in connection
with such modification requested by Alexza.
     (c) Existing Cost Reduction Plan. The Parties acknowledge that Alexza may
implement [ * ] a plan (the “[ * ] Manufacturing Cost Reduction Plan”) to
replace certain [ * ] in the Product with an [ * ] and to replace and/or modify
certain [ * ] and [ * ] in the Product in order to reduce the cost of
Manufacture. Modifications pursuant to the [ * ] Manufacturing Cost Reduction
Plan shall [ * ] to any [ * ] in the [ * ], but are subject to Section 3.12(a)
and Section 3.12(b) and shall be implemented in accordance with the change
control procedures set forth in the Quality Agreement.
     (d) BLS’ Right to Fund Other Cost Reduction Plan. Alexza may propose a plan
for the development of a [ * ] that is intended to decrease the Manufacturing
costs of the Product and shall present such plan (including the projected budget
and the total costs incurred to date of proposal in implementing such plan) to
BLS. BLS shall have the right (but not the obligation) to elect to participate
in funding the implementation of such plan for a reduction in the then
applicable Transfer Price. BLS may elect to fund a mutually agreed portion of
the budgeted costs of the [ * ] plan by providing Alexza with written
notification of its election to do so within [ * ] after receiving such plan
from Alexza. Upon written notification, the Parties shall finalize a proposed
budget for such plan and if BLS agrees to such plan and budget, its election
shall be irrevocable. For clarification, the proposed changes set forth in such
plan are subject to Section 3.12(a) and Section 3.12(b) and shall be implemented
in accordance with the change control procedures set forth in the Quality
Agreement.
     (e) BLS Requested Non-Regulatory Changes. If BLS seeks any change to the
Specifications or any other modifications to the Manufacturing process and such
change or modification is not required by any Regulatory Authority or Regulatory
Requirement, it shall notify Alexza of such proposed change in reasonable detail
and Alexza shall consider such proposal in good faith. The Parties shall
negotiate in good faith to implement any such change at [ * ] sole cost and the
[ * ] shall be [ * ] accordingly to reflect any [ * ] in the [ * ] resulting
from such change.
     3.13 Records. Alexza shall keep complete, accurate and authentic accounts,
notes, data and records pertaining to the Manufacture and supply of each batch
of the Product, for the minimum period provided in 21 CFR Part 211, or longer if
required by Regulatory Requirements in the Territory or country of Manufacture,
and upon [ * ] reasonable request and at [ * ] expense, shall make available to
BLS copies of or access to such records. In any event, Alexza shall notify the
MS Coordination Committee of the timing of the destruction prior to destruction
of any of such accounts, notes, data and records pertaining to the Manufacture
and supply of each batch of the Product. After such time period, Alexza shall
notify BLS prior to the destruction of any records retained under this
Section 3.13 and, at BLS’ request, shall provide
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

22



--------------------------------------------------------------------------------



 



copies of such records to BLS. Notwithstanding the foregoing, Alexza shall at
all times maintain such records and systems for the Parties to investigate
causes of a Recall of the Product and conduct a Recall of the Product in
compliance with all Applicable Laws.
     3.14 Complaints Handling and Reporting.
     (a) BLS shall be solely responsible for in the Field in the Territory
(i) receiving all Product complaints and reports of Product adverse events and
malfunctions, and all communications with complainants and (ii) filing all
required regulatory reports for the Product or the Marketing Approvals in the
Territory, including, without limitation, any medical device reports or other
adverse event reports relating to the Product. To the extent Alexza has or
receives any information regarding any complaints or reports of adverse events
or malfunctions relating to the Product, Alexza shall immediately, and in no
event later than [ * ] after receipt by Alexza, provide BLS with all such
information.
     (b) Promptly following BLS’ notification and documentation of a complaint
or report related to the Manufacture of Product to Alexza, Alexza shall conduct
an investigation for any complaint or report of a Product’s adverse event or
malfunction that relates to the Manufacture of the Product by Alexza in
accordance with the Quality Agreement and cGMP. Alexza shall use Commercially
Reasonable Efforts to provide BLS with a written report of investigation within
[ * ], or other timeframe as agreed upon by both Parties. If Alexza is not able
to complete the investigation within [ * ] due to technical issues related to
the investigation (e.g., extended testing of the complaint sample), Alexza shall
issue an interim investigation report to BLS within [ * ] (or other agreed
timeframe), summarizing the investigation findings to date and plans to complete
the investigation, including an estimated timeline.
     3.15 Shelf Life. The supply of Product delivered by Alexza to BLS hereunder
shall have a minimum Shelf Life at the time when the title to, ownership of, and
risk of loss of, the Product is passed from Alexza to BLS in accordance with
Section 3.10(b) of this Agreement (the “Transfer Time”) as follows:
     (a) With respect to any Units of commercial Product supplied by Alexza
prior to the approval by a Regulatory Authority of [ * ] months Expiration
Dating, the Parties shall discuss in good faith the minimum Shelf Life required;
provided that Alexza shall not ship any commercial Product having a Shelf Life
less than [ * ] months without the prior written consent of BLS.
     (b) Upon approval by a Regulatory Authority of Expiration Dating of [ * ]
months, with respect to commercial supply of the Product (including samples of
the Product) such Product shall have a minimum Shelf Life of not less than [ * ]
months; provided that [ * ], BLS shall reasonably consider and may accept
Product with a Shelf Life between [ * ] months and [ * ] months.
     (c) Upon approval by a Regulatory Authority of Expiration Dating of [ * ]
months, with respect to commercial supply of the Product (including samples of
the Product) such Product shall have a minimum Shelf Life of not less than [ * ]
months; provided that [ * ], BLS shall reasonably consider and may accept
Product with a Shelf Life between [ * ] months and [ * ] months.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

23



--------------------------------------------------------------------------------



 



     (d) Clinical trial material shall have a Shelf Life as mutually agreed by
the Parties.
     (e) If any Units of commercial Product with Expiration Dating of [ * ]
months or less that are purchased by BLS are returned to BLS or not saleable,
then BLS may return [ * ] percent ([ * ]%) of such Units of Product to Alexza,
and Alexza shall, as promptly as possible, replace such returned Units of
Product with Units of the Product with a minimum of [ * ] months Shelf Life
without charge; provided that the maximum number of Units of the Product that
BLS may return and Alexza is required to replace pursuant to this
Section 3.15(e) shall not exceed [ * ] Units.
     3.16 Stability Samples; Retained Samples. Alexza shall, during the Term,
take such quantities of quality control stability samples, from batches of
Product intended for delivery to BLS, as are required by cGMP and applicable
Regulatory Requirements and establish appropriate stability studies, in each
case to support the claimed Expiration Dating for the Product delivered to BLS.
In addition, Alexza shall retain sufficient number of Units of the Product from
each batch for at least [ * ] after the shipment of such batch to BLS or its
designee or such longer period required by the applicable Regulatory
Requirements for record keeping, testing and regulatory purposes or as specified
in the Quality Agreement.
     3.17 Recalls
     (a) Recalls. Alexza and BLS each agree to notify the other within [ * ] if
either Party discovers any issue that it reasonably believes could lead to a
Product recall, product withdrawal, field correction or other related action
(collectively, “Recalls”). If practicable, the Parties shall promptly following
notification discuss the plans for a recall, provided that [ * ] shall have [ *
] for determining whether a Recall is necessary, and whether to cease shipping
the Product. If [ * ] decides, [ * ], that a Product Recall is necessary, the
Parties shall work together to develop and implement a Recall plan. [ * ] shall
have the [ * ] on the Recall plan and for determining the nature and urgency of
any Product Recall. [ * ] shall have the [ * ] for any and all communications
with FDA and other Regulatory Authorities related to any Recall.
     (b) Alexza’s Right to Request A Recall. Alexza shall have the right to
request BLS to initiate a Recall of Product that [ * ] from any [ * ] defect in
the Product or defect of the Drug or other components of the Product [ * ] by
written notice to BLS. In the event a Recall is initiated by BLS pursuant to an
Alexza request, the Parties shall work together to develop and implement a
Recall plan and effectuate the Recall, [ * ]. [ * ] shall have the [ * ] for any
and all communications with FDA and other Regulatory Authorities related to any
such Recall.
     (c) Recall Costs and Expenses. All costs and expenses associated with
implementing a Recall of a Product in the Territory shall be allocated between
Alexza and BLS as follows: (i) In the event, and to the extent, that the Recall
arises out of (x) the negligence or willful misconduct of BLS, (y) a material
breach of this Agreement by BLS, or (z) the promotion, marketing, distribution
or selling of a Product by BLS, then BLS shall bear the costs and expenses of
the Recall (including any out-of-pocket expenses reasonably incurred by Alexza
in connection with such Recall); (ii) in the event, and to the extent, that the
Recall arises out of (x) the negligence or willful misconduct of Alexza, (y) a
material breach of this Agreement by Alexza, or (z) the Manufacture of the
Product, the Device, Drug or other component of the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

24



--------------------------------------------------------------------------------



 



Product, then Alexza shall bear the costs and expenses of the Recall (including
any out-of-pocket expenses reasonably incurred by BLS in connection with such
Recall); and (iii) in the event, and to the extent, that the Recall does not
arise out of any of the circumstances described in clause (i) or (ii) above,
then the Parties shall [ * ].
ARTICLE 4
PAYMENT
     4.1 Purchase Price for Clinical Supply. Alexza shall Manufacture and supply
the Product and Devices under this Agreement for non-commercial use by BLS for
any Additional Indication and sampling or demonstration at a price equal to [ *
] per Unit.
     4.2 Purchase Price for Commercial Supply.
     (a) Based on the assumption of delivery of the Product in Baseline Package
Form from the Shipping Point, BLS shall pay to Alexza the applicable price set
forth below or in Section 4.2(b), as applicable (the “Transfer Price”) for each
Unit of the Product delivered in Baseline Package Form delivered to BLS for
commercial sale, based on the total number of Units delivered to BLS in the
applicable calendar year until the earlier of Alexza paying the
Commercialization [ * ] (as defined in the License Agreement) or it is
determined that the Commercialization [ * ] is no longer payable by Alexza:

                                      Transfer Price for                 Product
delivered in         Transfer Price for the   excess of the first [ * ]  
Transfer Price for Total Units delivered   first [ * ] Units   Units, but less
than or   Product delivered in per calendar year:   delivered   equal to [ * ]
Units   excess of [ * ] Units
Less than or equal to [ * ] Units
  $[ * ] per Unit     N/A       N/A  
More than [ * ] Units, but less than or equal to [ * ] Units
  $[ * ] per Unit   $[ * ] per Unit     N/A  
More than [ * ] Units
  $[ * ] per Unit   $[ * ] per Unit   $[ * ] per Unit

     (b) After the Commercialization [ * ] is no longer payable by Alexza, BLS
shall pay to Alexza the Transfer Price set forth below for each Unit of the
Product delivered in Baseline Package Form delivered to BLS for commercial sale,
based on the total number of Units delivered to BLS in the applicable calendar
year:

              Transfer Price for all Product Total Units delivered per calendar
year:   delivered in applicable calendar year:
Less than [ * ] Units
  $[ * ] per Unit
More than or equal to [ * ] Units
  $[ * ] per Unit

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

25



--------------------------------------------------------------------------------



 



     (c) The Parties agree that they will negotiate in good faith and agree to a
one-time adjustment to the [ * ] under each of the following circumstances:
     (i) As soon as practicable and in any event within [ * ] of receipt of the
initial Launch Forecast, the Parties shall review the [ * ] to meet the Purchase
Order requirements of BLS. If the assumptions with respect to [ * ] relating to
[ * ] discussed by the Parties in establishing the [ * ] are expected to be
materially different from the [ * ] that it is expected to [ * ], Alexza shall
provide all reasonably available documentation in support of an expected change
in [ * ] related to [ * ] and its proposed change to the [ * ], as supported by
such documentation.
     (ii) After the [ * ] anniversary of the Initial Launch, if Alexza
reasonably expects to sell the Product forecasted in the current Supply Forecast
for the [ * ] month period at less than a [ * ] (determined in accordance with
the GAAP and in any event excluding in any such calculations all costs
associated with its capacity expansion, such as costs of depreciation related to
such expansion and any costs paid by [ * ] pursuant to Section 3.9), then,
within [ * ] after the [ * ] anniversary of the initial Launch, Alexza may
propose a change to the [ * ] in order for Alexza to maintain a [ * ] based on
good faith assumption concerning the future volume and sales of the Product and
provide BLS with all reasonable documented evidence requested by BLS supporting
such [ * ] calculation.
     (d) If BLS elects to participate in funding the implementation of a new
Manufacturing plan as set forth in Section 3.12(d) with respect to a percussive
device above and fulfills its funding obligations as set forth in
Section 3.12(d), then, after the applicable Regulatory Authority approves the
use and sale of the Product Manufactured under the new plan and delivered to BLS
for commercial sale minus the reduction in Transfer Price BLS may be entitled to
as result of its funding pursuant to Section 3.12(d), which reduction as a
percentage of the reduction in cost shall be commensurate with BLS’ percentage
contribution as measured against the total cost of making the changes necessary
to implement such plan.
     (e) For clarity, the applicable Transfer Price as set forth in
Sections 4.2(a) and 4.2(b) above shall be based on the total Units delivered for
the entire calendar year and shall be adjusted in each calendar year as follows:
     (i) In each calendar year before the aggregate volume of the Product
purchased by BLS and its Sublicensees in a calendar year reaches [ * ] Units,
the Transfer Price shall be reset at $[ * ] per Unit (as may be adjusted in
accordance with the rest of this Section 4.2) for the following calendar year
and shall be adjusted during such calendar year in accordance with
Section 4.2(a) or 4.2(b).
     (ii) In the calendar year that the aggregate volume of the Product
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

26



--------------------------------------------------------------------------------



 



purchased by BLS and its Sublicensees first reaches [ * ] Units, the Transfer
Price shall be adjusted down in accordance with Section 4.2(a) or 4.2(b), as the
case may be, and the adjusted Transfer Price shall be applied to all Units of
the Product purchased or to be purchased in such calendar year. BLS and its
Sublicensees shall be entitled to a credit as a result of paying for the Product
at the higher Transfer Price during such calendar year, which credit shall be
applied to offset the purchase price for all future Units purchased by BLS and
its Sublicensees in the following [ * ]. To the extent that the full amount of
the credit is not used within [ * ] after such credit becomes available, Alexza
shall make a lump sum payment for the remaining balance to BLS and its
Sublicensees on or before such [ * ] day. Thereafter, for so long as the number
of Units purchased exceeds [ * ] in a calendar year, the Transfer Price for the
following year’s purchase shall be reset in accordance with Section 4.2(a) or
4.2(b), as the case may be, based on Supply Forecast submitted by BLS for the
following year.
     (f) The Transfer Price set forth in Sections 4.2(a) or 4.2(b) above shall
be effective until December 31 in the year of initial Launch, and shall [ * ]
each subsequent [ * ] thereafter [ * ], for the [ * ] period ending [ * ] of the
[ * ].
     4.3 Prepayment for Validation Lots and Initial Launch Firm Commitment.
     (a) Prior to the commencement of Manufacturing of the Product to be
supplied to BLS for commercial sale and after the MS Coordination Committee has
adopted a Launch plan, which sets forth the timing for initiating the
Manufacturing of` [ * ] validation lots of the Product, with [ * ] Units per
lot, to support the Marketing Approval of the Product in the Initial Indication,
Alexza shall provide BLS with an invoice for an amount that is equal to the
Transfer Price multiplied by [ * ] Units of Product. Alexza shall initiate the
Manufacture of the [ * ] validation lots of the Product consistent with the
Launch plan adopted by the MS Coordination Committee. If any or all of such [ *
] Units of the Product are returned or not saleable at the Launch, then BLS may
return such Units of Product to Alexza at [ * ] cost. Alexza shall replace as
promptly as possible such Units of Product with Units of the Product meeting the
applicable minimum Shelf Life requirement under Section 3.15 without charge.
     (b) Following the receipt of the Marketing Approval of the Product for the
Initial Indication and receipt of BLS’ Purchase Order for the Initial Launch
Firm Commitment, Alexza shall provide BLS with an invoice for an amount that is
equal to the total [ * ] of the Initial Launch Firm Commitment.
     (c) BLS shall pay invoiced [ * ] amounts set forth in each of
Sections 4.3(a) and 4.3(b) within [ * ] after receipt of each such invoice. All
such [ * ] amounts shall be [ * ] against the initial Units for commercial sale
delivered by Alexza to BLS.
     4.4 Payment Terms for Purchases.
     (a) Invoice and Payment. Except as provided in Section 4.3, Alexza shall
invoice BLS in respect of a shipment of the Product at the Transfer Time in an
amount equal to the total Transfer Price for the quantity of the Product
actually included in such shipment. All payments for Product will be due and
payable to Alexza [ * ] after BLS’ receipt of the invoice, unless such
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

27



--------------------------------------------------------------------------------



 



shipment is rejected under Section 3.10(d), in which event no payment shall be
due for such rejected Product and BLS shall make payment to Alexza: (a) for any
replacement Product within [ * ] after BLS accepts the replacement Product; or
(b) for such original shipment (after deduction of the number of Units that have
been replaced) within [ * ] after a Third Party laboratory, pursuant to
Section 3.10(d), confirms that the Product originally delivered complies with
the Specifications and not subject to rejection.
     (b) Currency. All references to “Dollars” or “$” means the legal currency
of the United States. All payments to be made under this Agreement shall be made
in Dollars, unless expressly specified to the contrary herein.
     (c) Late Payments. Any payments or portions thereof due hereunder which are
not paid when due shall bear interest equal to the prime rate as reported by the
Federal Reserves of the United States at
http://www.federalreserve.gov/Releases/H15/Update/, on the date such payment is
due, plus an additional [ * ] percent ([ * ]%) per [ * ] calculated on the
number of days such payment is delinquent.
ARTICLE 5
SECURITY OF SUPPLY
     5.1 Risk Mitigation Plan. BLS understands and acknowledges that Alexza does
not currently Manufacture all components of the Product but instead works with
one or more Approved Suppliers to obtain certain components necessary to
Manufacture the Product and is bound by the terms of the agreements with
suppliers, including Approved Suppliers. Alexza shall prepare, develop and adopt
within [ * ] of the Effective Date a risk mitigation plan to reasonably ensure
its ability to meet the BLS requirements for Products under the terms of this
Agreement and to ensure its ability to respond to potential catastrophic events.
Alexza shall consult with and reasonably consider BLS’ input in finalizing such
risk mitigation plan. In any event, Alexza shall use Commercially Reasonable
Efforts to (a) minimize any supplier delays or disruptions, (b) implement
appropriate measures to respond to potential catastrophic events and
(c) promptly implement such risk mitigation plan and comply with it during the
term of this Agreement. The MS Coordination Committee shall conduct annual
review and assessment of the risk mitigation plan and the implementation and
compliance thereof.
     5.2 Allocation. If Alexza experiences a shortage of Product and is unable
to supply the full quantity of Product ordered pursuant to this Agreement,
Alexza shall allocate such available Product based on [ * ] allocation of
Product based on [ * ] (i.e., reasonably estimated [ * ]) of [ * ] of [ * ] for
Product; provided that in any event [ * ] shall [ * ] receiving the Product [ *
] with respect to available Product. Alexza shall work with BLS to meet BLS’
supply needs for Product during the period that any Product shortage conditions
exist.
     5.3 Cooperation. In the event Alexza determines that shortage conditions
will occur, or in the event of a Force Majeure (including supplier delay that
gives rise to shortage conditions), Alexza will promptly notify BLS of such
conditions and the Parties shall discuss in good faith appropriate mechanisms to
address such shortage conditions.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

28



--------------------------------------------------------------------------------



 



     5.4 Back-up Manufacturing. At any time after the first [ * ] months
following Launch, if either (i) for a [ * ]-month period, Alexza fails to meet
at least [ * ] percent ([ * ]%) of its aggregate supply obligation in Article 2
for such [ * ] month] period or (ii) in such month when it becomes
mathematically impossible, based on (x) shortfalls in deliveries by Alexza in
successive preceding months for Alexza and (y) the outstanding Purchase Orders
and Supply Forecast, for Alexza to avoid the event specified in clause
(i) above, then [ * ]. For clarity, in calculating what percentage of Alexza’s
supply obligation has been met, (A) only Units of the Product that have been
received and not rejected by BLS pursuant to Section 3.10(d) shall be included
(B) any quantity of shortfall that is delivered later than [ * ] after the
Delivery Date shall not constitute quantity of Product delivered (i.e. shall be
excluded from the numerator in the calculation) and (C) any quantity not
fulfilled in accordance with this Agreement shall be included in calculating
Alexza’s supply obligation (i.e. included in the denominator in the
calculation). Upon a [ * ], BLS shall have the right, within [ * ] after such [
* ] upon written notice to Alexza, to elect to make or have made the Product
(including the Device and other components of the Product). Within [ * ] after
BLS’ notice to Alexza, the Parties shall agree upon a transition plan to
minimize any disruption to the supply of the Product. The transition plan shall
include a mutually agreed-upon schedule for transition activities. To enable
exercise of the Manufacturing rights under this Section 5.4 upon a [ * ], Alexza
agrees [ * ], to provide one (1) Third Party Manufacturer designated by BLS with
technical assistance in the manner set forth in Section 10.4(f).
     5.5 Additional Manufacturing. At any time after a calendar year in which
the number of Units purchased by BLS and its Sublicensees exceeds [ * ] Units or
earlier if the Parties agree pursuant to Section 2.3, BLS shall have a right,
upon written notification to Alexza, to elect to have a Third Party manufacturer
that is selected by Alexza and reasonably acceptable to BLS, qualified to
Manufacture the Product (an “Additional Manufacturer”). Alexza shall thereafter
prepare an estimated budget and implementation plan for approval by BLS to
enable such Third Party to Manufacture the Product. Upon approval of the
implementation plan and budget, Alexza shall enter into an agreement with such
Third Party Manufacturer to conduct transition activities pursuant to the
transition plan and in compliance with Section 10.4(f) to sublicense and
otherwise enable the Third Party Manufacturer to Manufacture the Product. All
costs and expenses in engaging and qualifying the Third Party Manufacturer in
accordance with the implementation plan (including capital equipment costs)
shall be borne by [ * ] unless the Parties and/or such Third Party Manufacturer
agree otherwise. The agreement with the Third Party Manufacturer shall provide
that upon the occurrence of [ * ] the agreement shall be [ * ], [ * ] and [ * ]
any and all [ * ] of [ * ] prior to [ * ]. Following completion of the
qualification of such Third Party Manufacturer in accordance with the agreed
upon implementation plan, [ * ] shall [ * ] the costs and expenses of any annual
maintenance for maintaining the capabilities of the Third Party Manufacturer in
accordance with the implementation plan until, [ * ], [ * ] starts to use such
Third Party Manufacturer to Manufacture the Product, in which case, [ * ] shall
[ * ] all costs and expenses of such annual maintenance, unless the Parties and
such Third Party Manufacturer agree otherwise. With BLS’ prior approval, which
shall not be unreasonably withheld or delayed, but conditioned upon the Parties’
reaching an agreement on how to compensate BLS for its costs and expenses
incurred in engaging and qualifying the Third Party Manufacturer, Alexza may use
such Third Party Manufacturer to Manufacture and supply a portion or the entire
Product ordered by BLS. With BLS’ prior approval, [ * ], and conditioned upon
the Parties’ reaching an agreement on how to compensate BLS for its costs and
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

29



--------------------------------------------------------------------------------



 



expenses incurred in engaging and qualifying the Third Party Manufacturer,
Alexza may access BLS or the Third Party Manufacturer for Manufacture of the
Product for use outside of the Field in the Territory or outside of the
Territory. Notwithstanding the foregoing, Alexza shall consider in good faith
whether BLS should be chosen pursuant to this Section 5.5 as the “Additional
Manufacturer” instead of the Third Party Manufacturer.
     5.6 Implementation and Transition. In the event that BLS or a Third Party
Manufacturer shall have the rights to Manufacture the Product pursuant to
Section 5.4 or Section 5.5, the Parties shall conduct transition activities
pursuant to the transition plan and in compliance with Section 10.4(f). In
addition, Alexza shall use Commercially Reasonable Efforts to supply BLS and its
Sublicensees with their requirements of the Product, pursuant to this Agreement
until such time as BLS or a Third Party Manufacturer engaged by BLS is capable
of supplying the Product.
     5.7 Third Party Suppliers. Alexza shall use Commercially Reasonable Efforts
to obtain the consent of Third Party suppliers of the Materials for the Product
to provide, upon the exercise of BLS’ rights under Section 5.4 or Section 5.5,
BLS or a Third Party Manufacturer with the right to receive such Materials on
the same terms as that in effect for Alexza for use with the Manufacture of the
Product for use and sale in the Field in the Territory. In addition, with
respect to [ * ], Alexza shall use such Commercially Reasonable Efforts to
obtain such consent not later than the date of the [ * ]. If Alexza is unable to
obtain consent from [ * ] reasonably acceptable to BLS, BLS and Alexza shall
thereafter jointly proceed with efforts to obtain such consent. If no consent is
obtained, Alexza agrees to [ * ] thereafter [ * ] permitting [ * ] to
Manufacture and supply the [ * ] for BLS or its designated Third Party
Manufacturer and to [ * ] license under Alexza Technology (as defined in the
License Agreement) to permit [ * ] to Manufacture and supply the [ * ] to BLS or
its designated Third Party Manufacturer upon notice from BLS of a [ * ] under
this Agreement. For clarity, the rights in the [ * ] consent may only be
exercised by BLS upon a [ * ] or upon use of a Third Party Manufacturer in
accordance with Section 5.5. In addition, Alexza shall notify the MS
Coordination Committee prior to terminating any Material Supply Agreement.
Further, Alexza shall notify BLS immediately upon its receipt of any written
notice from any Approved Supplier relating to Alexza’s breach or such Approved
Supplier’s exercise of its termination right under the applicable Material
Supply Agreement and shall assist BLS in obtaining the right to continue such
Material Supply Agreement.
ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS
     6.1 Mutual Representations, Warranties and Covenants. Each Party hereby
represents, warrants and covenants to the other Party as of the Effective Date
as follows:
     (a) The execution, delivery, and performance of this Agreement have been
duly authorized by all necessary actions;
     (b) This Agreement constitutes a valid obligation of such Party and is
binding and
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

30



--------------------------------------------------------------------------------



 



enforceable against such Party in accordance with the terms hereof;
     (c) Such Party has the corporate power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder, and there is
no contractual restriction or obligation binding on such Party which would be
materially contravened by execution and delivery of this Agreement or by the
performance or observance of its terms;
     (d) Such Party is not currently using, and will not in the future use, in
any capacity, in connection with the performance of its duties or obligations
hereunder, the services of any person or entity debarred or subject to debarment
under 21 U.S.C. §335a or otherwise disqualified or suspended from performing
services or otherwise subject to any restrictions or sanctions by the FDA or any
other Regulatory Authority or professional body (a “Debarred Entity”). Such
Party is not and, during the term of this Agreement, shall not be a Debarred
Entity. Such Party shall immediately notify the other Party in writing if either
such Party or any person or entity who is performing services on its behalf
hereunder is or becomes a Debarred Entity or if any action, claim,
investigation, or other legal or administrative proceeding is pending or, to the
best of such Party’s knowledge, threatened, that would make the other Party or
any person or entity performing services hereunder a Debarred Entity or would
preclude the other Party from performing its obligations under this Agreement;
     (e) Such Party will not take or permit its Affiliates, licensees,
Sublicensees or Distributors to take, any action to make the Product unfit for
commerce under any Regulatory Requirements in any countries in the Territory
where the Product is approved for sale (including, but not limited to, not being
adulterated or misbranded as defined under the FD&C Act or becoming an article
that may not, under the FD&C Act, be introduced into interstate commerce); and
     (f) Such Party will not use any patent, trademark, copyright or other
intellectual property rights or Confidential Information of a Third Party in
performing its obligations and exercising its rights hereunder to which it does
not own or does not possess a license.
     6.2 Product Warranties. Alexza represents, warrants and covenants that the
Product supplied to BLS at the Transfer Time:
     (a) will comply with the Specifications;
     (b) will be Manufactured and stored in compliance with Regulatory
Requirements;
     (c) will not be unfit for commerce under any Regulatory Requirements in any
countries in the Territory where the Product is approved for sale (including,
but not limited to, not being adulterated or misbranded as defined under the
FD&C Act or an article that may not, under the FD&C Act, be introduced into
interstate commerce);
     (d) will have no material defect in workmanship;
     (e) will have such minimum Shelf Life as required under Section 3.15 of
this Agreement; and
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

31



--------------------------------------------------------------------------------



 



     (f) assuming payment in full by BLS, will be free and clear of all security
interests, liens and other encumbrances of any kind or character.
     6.3 Replacement. In the event of a breach of a warranty pursuant to
Section 6.2, Alexza shall bear all costs, including transportation costs, in
connection with the replacement of any Nonconforming Product. Alexza shall have
the right to inspect defective Product to determine the validity of warranty
claims under Section 6.2 and in compliance with all Regulatory Requirements;
provided that such inspection or determination does not delay Alexza’s replacing
the Product. [ * ]
     6.4 Additional Representations, Warranties and Covenants of Alexza.
     (a) To the Best of its Knowledge, the Manufacturing of the Product does not
infringe any patent right of a Third Party or constitute a misappropriation of
any trade secret of any Third Party. “Best of its Knowledge” means, as applied
to Alexza, that [ * ] know, [ * ] a particular fact or other matter.
     (b) Alexza shall prepare, process, assemble, test, package, label, store,
handle, release, deliver and otherwise Manufacture the Product, including
inspecting and conducting all necessary analysis with respect to the each
component, Drug and other Materials prior to incorporating them into the Product
to comply with the Specifications, the Quality Agreement, this Agreement and in
compliance with all Applicable Laws and Regulatory Requirements.
     (c) The Product will be Manufactured, tested, packaged, labeled and stored
prior to delivery at the Approved Facilities, which are and shall remain, for
the term of this Agreement, registered with the FDA and in compliance with
Section 3.7.
     (d) Exhibit A sets forth a true and complete list of all agreements with
Approved Suppliers (the “Material Supply Agreements”). Alexza has provided or
made available true and complete copies of the Material Supply Agreements in
effect as of the Effective Date. Alexza is not in breach or default under such
Material Supply Agreements in any material respect. Alexza has not waived or
allowed to lapse or terminate any of its rights under such Material Supply
Agreements.
     6.5 Warranty Limitations or Disclaimers. THE WARRANTIES, LIMITATIONS AND
DISCLAIMERS DESCRIBED IN THIS ARTICLE 6 ARE EXCLUSIVE AND SUPERSEDE ANY OTHER
WARRANTY LIMITATIONS AND DISCLAIMERS GIVEN BY EITHER PARTY, WHETHER WRITTEN OR
ORAL. EXCEPT FOR THE EXPRESS WARRANTIES IN SECTIONS 6.1, 6.2 AND 6.4 OF THIS
AGREEMENT, ALEXZA MAKES NO WARRANTIES OF ANY KIND WITH RESPECT TO THE PRODUCT OR
ANY COMPONENT THEREOF, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED
TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OF FITNESS FOR A PARTICULAR
PURPOSE, OR ANY IMPLIED WARRANTIES ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING, OR USAGE OF TRADE. BLS SHALL NOT MAKE ANY REPRESENTATION OR WARRANTY ON
BEHALF OF ALEXZA THAT EXCEEDS THE EXPRESS WARRANTIES IN SECTIONS 6.1, 6.2 AND
6.4 OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

32



--------------------------------------------------------------------------------



 



HEREIN SHALL LIMIT OR OTHERWISE SUPERSEDE THE REPRESENTATIONS AND WARRANTIES
GIVEN BY EITHER PARTY UNDER THE LICENSE AGREEMENT; PROVIDED, HOWEVER, THAT ANY
BREACH OF THOSE REPRESENTATIONS AND WARRANTIES SHALL BE GOVERNED BY THE LICENSE
AGREEMENT.
ARTICLE 7
INTELLECTUAL PROPERTY
     7.1 Existing Intellectual Property. Each Party shall retain all rights,
except to the extent licensed to the other Party pursuant to the License
Agreement, in all intellectual property rights owned or controlled by such Party
prior to the Effective Date or developed or acquired by such Party during the
term of this Agreement.
     7.2 New Intellectual Property. All inventions made under this Agreement
shall be deemed made under the License Agreement and subject to the provisions
of ownership and licenses set forth under the License Agreement.
ARTICLE 8
CONFIDENTIALITY
     8.1 Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed to in writing by the Parties, the Parties
agree that the receiving Party (the “Receiving Party”) shall keep confidential
and shall not publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement any confidential or proprietary information and
materials, patentable or otherwise, in any form (written, oral, photographic,
electronic, visual or otherwise) which is disclosed to it by the other Party
(the “Disclosing Party”) including, but not limited to, all information
concerning the Device and/or Product, information disclosed by one Party to the
other pursuant to the Confidentiality Agreement and any other technical or
business information of whatever nature (collectively, “Confidential
Information”).
     8.2 Exceptions. Notwithstanding Section 8.1 above, the obligations of
confidentiality and non use shall not apply to Confidential Information that, in
each case as demonstrated by competent evidence:
     (a) was already known to the Receiving Party or any of its Affiliates,
other than under an obligation of confidentiality, at the time of disclosure;
     (b) was generally available to the public or was otherwise part of the
public domain at the time of its disclosure to the Receiving Party;
     (c) became generally available to the public or otherwise part of the
public domain after its disclosure by the Disclosing Party and other than
through any act or omission of the Receiving Party or any of its Affiliates in
breach of this Agreement;
     (d) was subsequently lawfully disclosed to the Receiving Party or any of
its Affiliates
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

33



--------------------------------------------------------------------------------



 



by a Person other than the Disclosing Party, and who, to the best knowledge of
the Receiving Party, did not directly or indirectly receive such information
directly or indirectly from the Disclosing Party under an obligation of
confidence; or
     (e) was developed by the Receiving Party or its Affiliate without use of or
reference to any proprietary information or materials disclosed by the
Disclosing Party.
     8.3 Permitted Disclosures. Notwithstanding the provisions of Section 8.1,
each Party may disclose Confidential Information belonging to the other Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:
     (a) filing or prosecuting Patents as permitted by this Agreement;
     (b) prosecuting or defending litigation as permitted by this Agreement;
     (c) complying with applicable court orders or governmental regulations; and
     (d) disclosure to Third Parties in connection with due diligence or similar
investigations by or on behalf of a Third Party in connection with a potential
license to, distribution agreement with or collaboration with such Third Party
(including entry into any such agreement), or a potential merger or acquisition
by such Third Party, and disclosure to potential Third Party investors in
confidential financing documents, provided, in each case, that any such Third
Party agrees to be bound by similar terms of confidentiality and non-use at
least as stringent as those set forth in this ARTICLE 8.
     Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 8.3(b) or 8.3(c), it shall, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such Party
would use to protect its own confidential information, but in no event less than
reasonable efforts; provided that any Confidential Information so disclosed
shall still be subject to the restrictions on use set forth in this ARTICLE 8.
In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information hereunder.
     8.4 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this ARTICLE 8, each Party agrees not to disclose to any Third Party
the existence of this Agreement or the terms of this Agreement without the prior
written consent of the other Party hereto, except that each Party may disclose
the terms of this Agreement that are not otherwise made public as contemplated
by Section 8.5 below and as permitted under Section 8.3.
     8.5 Public Announcements.
     (a) As soon as practicable following the Effective Date hereof, the Parties
shall each issue a mutually agreed to press release announcing the existence of
this Agreement substantially in the applicable form attached to the License
Agreement as Exhibit 8.5(a). Except as required by law (including, without
limitation, disclosure requirements of the U.S. Securities and Exchange
Commission (“SEC”), the NASDAQ stock exchange or any other stock exchange on
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

34



--------------------------------------------------------------------------------



 



which securities issued by a Party or its Affiliates are traded), neither Party
shall make any other public announcement concerning this Agreement or the
subject matter hereof without the prior written consent of the other, which
shall not be unreasonably withheld or delayed; provided that it shall not be
unreasonable for a Party to withhold consent with respect to any public
announcement containing any of such Party’s Confidential Information. In the
event of a required public announcement, to the extent practicable under the
circumstances, the Party making such announcement shall provide the other Party
with a copy of the proposed text of such announcement sufficiently in advance of
the scheduled release to afford such other Party a reasonable opportunity to
review and comment upon the proposed text.
     (b) The Parties shall coordinate in advance with each other in connection
with the filing of this Agreement (including redaction of certain provisions of
this Agreement) with the SEC, the NASDAQ stock exchange or any other stock
exchange or governmental agency on which securities issued by a Party or its
Affiliate are traded, and each Party shall use reasonable efforts to seek
confidential treatment for the terms proposed to be redacted; provided that each
Party shall ultimately retain control over what information to disclose to the
SEC, the NASDAQ stock exchange or any other stock exchange or governmental
agency, as the case may be, and provided further that the Parties shall use
their reasonable efforts to file redacted versions with any governing bodies
which are consistent with redacted versions previously filed with any other
governing bodies. Other than such obligation, neither Party (nor its Affiliates)
shall be obligated to consult with or obtain approval from the other Party with
respect to any filings to the SEC, the NASDAQ stock exchange or any other stock
exchange or governmental agency.
     8.6 Publication of the Product Information. Publication of any non-public
scientific or technical information with respect to any Inventions or the
Product shall be subject to prior review as follows: (a) at least [ * ] prior to
submission of an original manuscript for publication, (b) at least [ * ] prior
to abstract submission for poster or podium presentation, or (c) at least [ * ]
prior to an oral or poster presentation, as the case may be, each Party shall
provide to the other Party a draft copy thereof for such other Party’s review
(unless such Party is required by law to publish such information sooner, in
which case such Party shall provide such draft copy to the other Party as much
in advance of such publication as possible). The publishing Party shall consider
in good faith any comments provided by the other Party during such time period.
In addition, the publishing Party shall, at the other Party’s reasonable
request, remove therefrom any Confidential Information of such other Party. This
Section 8.6 shall not apply to those publications listed as “ongoing” in the
Pre-Commercialization Transition Plan as well as abstracts accepted for
presentation and their associated posters listed in the Pre-Commercialization
Transition Plan which Alexza has delivered to BLS. Publications listed as
“planned” in the Pre-Commercialization Transition Plan as well as other future
publications yet to be determined shall not be published without the prior
approval of the other Party, which approval shall not be unreasonably withheld.
The contribution of each Party shall be noted in all publications or
presentations by acknowledgment or co-authorship, whichever is appropriate.
     8.7 Prior Non-Disclosure Agreements. As of the Effective Date, the terms of
this Article 8 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) except the
License Agreement dealing with the subject of this Agreement, including without
limitation the Confidentiality Agreement. Any information disclosed under such
prior agreements shall be deemed disclosed under this Agreement and the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

35



--------------------------------------------------------------------------------



 



License Agreement.
ARTICLE 9
INDEMNIFICATION
     9.1 Indemnification by BLS. BLS shall indemnify and hold harmless each of
Alexza and its Affiliates, and the directors, officers, shareholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “Alexza Indemnitees”), from and against any and all losses,
liabilities, damages, penalties, fines, costs and expenses (including reasonable
attorneys’ fees and other expenses of litigation) (“Losses”) from any claims,
actions, suits or proceedings brought by a Third Party (a “Third Party Claim”)
incurred by any Alexza Indemnitee, arising from, or occurring as a result of:
(a) gross negligence or willful misconduct of BLS, its Affiliates, Sublicensees,
Distributors or other subcontractors; and (b) any material breach of any
representations, warranties or covenants by BLS under this Agreement , except to
the extent such Third Party Claims fall within the scope of the indemnification
obligations of Alexza set forth in Section 9.1(a) or (b).
     9.2 Indemnification by Alexza. Alexza shall indemnify and hold harmless
each of BLS and its Affiliates and the directors, officers, shareholders,
employees and agents of such entities and the successors and assigns of any of
the foregoing (the “BLS Indemnitees”), from and against any and all Losses from
any Third Party Claims incurred by any BLS Indemnitee, arising from, or
occurring as a result of: (a) gross negligence or willful misconduct of Alexza
or its Affiliates, licensees or subcontractors; and (b) any material breach of
any representations, warranties or covenants by Alexza under this Agreement,
except to the extent such Third Party Claims fall within the scope of the
indemnification obligations of BLS set forth in Section 9.1(a), or (b).
     9.3 Indemnification Procedures. A Party that intends to claim
indemnification under this Article 9 (the “Indemnitee”) shall promptly notify
the indemnifying Party (the “Indemnitor”) in writing of any Third Party Claim,
in respect of which the Indemnitee intends to claim such indemnification. The
Indemnitee shall provide the Indemnitor with reasonable assistance, at the
Indemnitor’s expense, in connection with the defense of the Third Party Claim
for which indemnity is being sought. The Indemnitee may participate in and
monitor such defense with counsel of its own choosing at its sole expense;
provided, however, the Indemnitor shall have the right to assume and conduct the
defense of the Third Party Claim with counsel of its choice. The Indemnitor
shall not settle any Third Party Claim without the prior written consent of the
Indemnitee, not to be unreasonably withheld, unless the settlement involves only
the payment of money. So long as the Indemnitor is actively defending the Claim
in good faith, the Indemnitee shall not settle any such Third Party Claim
without the prior written consent of the Indemnitor. If the Indemnitor does not
assume and conduct the defense of the Third Party Claim as provided above,
(a) the Indemnitee may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to the Third Party Claim in any manner
the Indemnitee may deem reasonably appropriate (and the Indemnitee need not
consult with, or obtain any consent from, the Indemnitor in connection
therewith), and (b) the Indemnitor shall remain responsible to indemnify the
Indemnitee as provided in this Article 9. The failure to deliver written notice
to the Indemnitor within a reasonable time after the commencement of any
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

36



--------------------------------------------------------------------------------



 



action with respect to a Third Party Claim shall only relieve the Indemnitor of
its indemnification obligations under this Article 9, if and to the extent the
Indemnitor is actually prejudiced thereby.
     9.4 Survival of Indemnification Obligations. The provisions of this
Article 9 shall survive the termination or expiration of this Agreement.
     9.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 8
AND INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE 9, NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, THE TOTAL AGGREGATE LIABILITY OF ALEXZA UNDER
THIS AGREEMENT RESULTING FROM A FAILURE TO SUPPLY THE PRODUCT SHALL NOT EXCEED
$[ * ]; PROVIDED THAT THE FOREGOING CAP SHALL NOT APPLY TO ANY BREACH BY ALEXZA
OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATIONS TO ALLOCATE
THE PRODUCT TO BLS PURSUANT TO SECTION 5.2) OTHER THAN ITS FAILURE TO SUPPLY THE
PRODUCT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.
     9.6 Insurance. Each Party, at its own expense, shall maintain product
liability and other appropriate insurance (including D&O insurance) with an
insurance carrier that has a minimum rating of AM best A-7 in an amount
consistent with industry standards for a company in a similar position to such
Party during the Term, which shall include, but not be limited to, (i) product
liability insurance in the minimum amount of $[ * ] per occurrence and in the
aggregate and (ii) general liability insurance in the minimum amount of $[ * ]
in the aggregate (during the time when either Party conducts human clinical
trials using the Product and/or commercializes the Product) and $[ * ] umbrella
coverage. In addition, Product liability insurance shall be maintained at the
same level for not less than [ * ] years after expiration or earlier termination
of this Agreement. Clinical trial insurance shall only be required to be
maintained at the same level for [ * ] after the last clinical trial conducted
by the applicable Party for the Product. Each Party shall provide the other
Party with written notice at least [ * ] prior to any cancellation, nonrenewal
or material change in the insurance described in clauses (i) and (ii) above and
shall name the other Party as an additional insured with respect to such
insurance. Each Party shall provide a certificate of insurance evidencing such
coverage to the other Party upon request. Each Party shall provide a certificate
of insurance evidencing its D&O insurance annually. It is understood that such
insurance shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under this Article 9.
ARTICLE 10
TERM
     10.1 Term. This Agreement shall become effective upon the Effective Date
and shall
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

37



--------------------------------------------------------------------------------



 



remain in full force and effect for the duration of the Royalty Term (as such
term is defined under the License Agreement), unless earlier terminated pursuant
to Section 10.2 below (the “Term”). The Parties may extend the term of this
Agreement by mutual agreement pursuant to Section 10.4(f)(i).
     10.2 Termination.
     (a) Mutual Agreement. This Agreement may be terminated in its entirety at
any time upon mutual written agreement between the Parties.
     (b) Material Breach. Either Party may terminate this Agreement at any time
upon written notice to the other Party if the other Party is in material default
or breach of this Agreement and such material default or breach is not cured
within [ * ] ([ * ] in the case of a Party’s failure to pay any undisputed
amounts due hereunder) after written notice thereof is delivered to the
defaulting or breaching Party.
     (c) Bankruptcy. This Agreement may be terminated in its entirety by a Party
upon the bankruptcy or insolvency of, or the filing of an action to commence
insolvency proceedings against the other Party, or the making or seeking to make
or arrange an assignment for the benefit of creditors of the other Party, or the
initiation of proceedings in voluntary or involuntary bankruptcy, or the
appointment of a receiver or trustee of such Party’s property that is not
discharged within [ * ].
     (d) Termination of the License Agreement. This Agreement shall be
terminated in its entirety upon termination of the License Agreement.
     (e) Termination for Failure Event. This Agreement may be terminated by BLS
in its entirety upon [ * ] written notice following a Failure Event, if such
Failure Event is not cured by Alexza within such [ * ] notice period.
     (f) Force Majeure. This Agreement may be terminated in its entirety as a
result of the occurrence of a Force Majeure Event pursuant to Section 11.4(c).
     10.3 No Waiver. The termination or expiration of this Agreement, as the
case may be, shall not act as a waiver of any breach of this Agreement and shall
not act as a release of either Party from any liability or obligation incurred
under this Agreement through the date of such termination or expiration,
including payments due Alexza pursuant to this Agreement.
     10.4 Consequences of Termination.
     (a) The License Agreement. Upon expiration or termination of this Agreement
for any reason (other than pursuant to Section 10.2(d)), the License Agreement
shall remain in full force and effect.
     (b) Cumulative Remedies. Except as expressly stated otherwise herein and
Section 13.1 of the License Agreement as it is applied to Section 10.5 of this
Agreement, remedies hereunder are cumulative, and nothing in this Agreement
shall prevent either Party, in the case of
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

38



--------------------------------------------------------------------------------



 



a breach, from not terminating this Agreement and seeking to enforce its rights
hereunder.
     (c) Return of Confidential Information. Upon expiration or termination of
this Agreement in its entirety, unless otherwise directed by BLS, Alexza shall
promptly return all BLS Confidential Information to BLS, except for a single
copy and/or sample for documentation purposes only. Upon expiration or
termination of this Agreement in its entirety, unless otherwise directed by
Alexza and subject to Section 10.4(f), BLS shall promptly return all Alexza
Confidential Information to Alexza, except for a single copy and/or sample to be
retained for documentation purposes only.
     (d) Accrued Obligations. Except as set forth herein, any termination or
expiration of this Agreement shall not relieve either Party of any obligation
which has accrued prior to the effective date of such termination or expiration,
which obligations shall remain in full force and effect for the period provided
therein.
     (e) Remedies. Termination of this Agreement in accordance with and
fulfillment of all obligations set forth in this Article 10 shall not affect any
other rights or remedies that may be available to a Party in law or equity.
     (f) Technical Assistance.
     (i) Prior to the expiration of this Agreement or effective date of any
termination or termination of this Agreement by BLS under Section 10.2(b),
10.2(c), 10.2(e) or 10.2(f), the Parties shall negotiate in good faith a new
supply agreement. In the event the Parties cannot enter into a new supply
agreement prior to the expiration or termination of this Agreement, the Parties
shall agree upon a transition plan to minimize any disruption to the supply of
the Product. The transition plan shall include a mutually agreed-upon schedule
for transition activities, under which Alexza shall transfer
Manufacturing-related Alexza Know-How [ * ].
     (ii) If BLS elects to Manufacture or have Manufactured the Product pursuant
to Section 5.4 or Section 5.5 above or as a result of termination by BLS
pursuant to Section 10.2(b), 10.2(c), 10.2 (e) or 10.2(f), to the extent that a
Third Party Manufacturer has not been previously qualified or it is required to
be re-qualified, Alexza shall, [ * ], make available personnel with the
knowledge and experience required to transfer to BLS or the Third Party
Manufacturer (or a Third Party designated by BLS if no Third Party Manufacturer
has been previously qualified) all Alexza Know-How, including Alexza’s DMF(s),
required to establish Manufacturing capability and take all necessary action
reasonably required to allow BLS to Manufacture or have Manufactured the Product
in conformance with all Regulatory Requirements and the Specifications. Alexza
Know-How shall be provided based upon the principle of avoiding supply
disruption and Alexza shall provide or cause to be provided to BLS or the Third
Party Manufacturer with any then-existing documentation, technical information
and other Alexza Know-How, in a form and format useable by BLS, that are
necessary for the Manufacture of the Product (including components of the
Product). Such documentation, technical information and other Alexza Know-How
shall include: (a) copies of flow charts of the Manufacturing procedures and
work instructions related to Manufacturing the Product, (b) a list of all
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

39



--------------------------------------------------------------------------------



 



equipment, including the source of the equipment, utilized in the production of
the Product, (c) copies of all current Specifications for the Product,
(d) copies of all standard operating procedures for the Manufacturing procedures
to be transferred, (e) all environmental conditions necessary to Manufacture the
Product and copies of any existing external environmental impact studies based
on the materials or methods employed in the Manufacturing method to be
transferred, and (f) such other documentation as the Parties may mutually agree,
in each case of the foregoing subsections (a) through (f), that are necessary to
Manufacture the Device and Product.
     (iii) Alexza shall assign that portion of its supply agreements with
Approved Suppliers related to the Product in the Field in the Territory to BLS
and upon BLS’ request, assign that portion of its supply agreements with other
suppliers with respect to the portion related to the Product in the Field in the
Territory. If prior consent of any Approved Suppliers is required and such
consent has not been obtained notwithstanding Alexza’s efforts in accordance
with Section 5.7, Alexza shall continue to purchase the applicable Material from
such Approved Supplier on behalf of BLS and in accordance with BLS’
instructions.
     (iv) In addition, Alexza shall use Commercially Reasonable Efforts to
supply BLS and its Sublicensees with their requirements of the Product, pursuant
to this Agreement, until the earlier of (A) the [ * ] of the expiration or the
effective date of termination, or (B) such time as BLS or its Third Party
Manufacturer is capable of reasonably supplying the Product.
     (g) Outstanding Purchase Order. Except in cases of the termination of this
Agreement for a Force Majeure Event or as otherwise expressly set forth in this
Agreement, the termination of this Agreement shall not affect Purchase Orders
placed by BLS and accepted by Alexza at the time that the notice of termination
is given and until the time any such termination becomes effective. Upon receipt
of the notice of termination, Alexza shall immediately suspend and cause to be
suspended all Manufacturing activities hereunder except the activities for
fulfilling BLS’ outstanding Purchase Orders. Except for its obligation to make
payment with respect to such outstanding Purchase Orders, BLS shall have no
liability to Alexza for any costs that Alexza may have incurred (or to which
Alexza may have committed) in connection with Materials used by Alexza in
Manufacturing the Product prior to the effectiveness of any notice of
termination by BLS. After its delivery of the termination notice, BLS shall have
no obligation to submit any additional Supply Forecast or Purchase Order.
     10.5 Effects of Termination as A Result of Termination of the License
Agreement under Certain Circumstances. Upon the [ * ] termination of this
Agreement pursuant to Section 10.2(d) as a result of the termination of the
License Agreement by [ * ] under Section 12.3(a) of the License Agreement or
termination by Alexza under Section 12.2(b) of the License Agreement, the
following shall apply:
     (a) [ * ] for documented expenses for the following :
     (i) all Expenses (as defined in the License Agreement) to [ * ] or [ * ]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

40



--------------------------------------------------------------------------------



 



and other [ * ] and [ * ] to [ * ] to [ * ] or to [ * ] in order to comply with
applicable Regulatory Requirements for use by Alexza or its licensees;
     (ii) all Expenses to modify (or replace, if replacement is the only
feasible option) [ * ] to [ * ] to [ * ] and any other [ * ] (and not otherwise
used by Alexza) on the Product;
     (iii) [ * ] costs and expenses associated with [ * ] in the [ * ] that have
been [ * ] within [ * ] after the effective date of the BLS termination notice;
     (iv) prior to the Marketing Approval in the Initial Indication, all [ * ]
of the [ * ] by BLS pursuant to this Agreement and all [ * ] for [ * ] to
fulfill the initial launch order by BLS (and not otherwise used) or otherwise
included in Product and [ * ] related to the foregoing; and
     (v) after the Marketing Approval in the Initial Indication, payment for the
[ * ] portion of the [ * ] that is operative at the time of delivery of the
termination notice; provided that unless BLS requests a cancellation of such [ *
], Alexza shall deliver to BLS the quantities of the Product for such [ * ] in
accordance with this Agreement;
     (b) For clarity, no mark-up shall apply to Expenses incurred with respect
to payments hereunder, payments made under one subsection shall not be required
if such costs and expenses would also be included in another one of the
foregoing subsections and BLS shall not be required to make payment at
termination if it has made such payment pursuant to other Sections of this
Agreement. Moreover, the foregoing list shall not relieve Alexza of its
obligation to mitigate damages. The total amount subject to reimbursement by BLS
set forth in subsections (a)(i)-(v) above, together with the total amount that
BLS is responsible for under Section [ * ] of the License Agreement shall not
exceed the higher of (Y) $[ * ] or (Z) the total purchase price (i.e., the
number of Units multiplied by the applicable Transfer Price for the binding
portion of the Supply Forecast) for canceled Product at the time of notice of
termination. For clarity, once the total amount of reimbursement payments
reaches the maximum amount determined in accordance with the foregoing sentence,
no reimbursement for other items set forth in Section 10.5(a) shall be allowed.
     (c) Except as otherwise set forth above, [ * ] obligation to reimburse
Expenses submitted pursuant to Section 10.5(a) shall terminate within [ * ]
after the effective date of [ * ] notice of termination. In any event, [ * ]
shall be afforded the right and reasonable access to audit the amounts subject
to reimbursement hereunder, which right shall expire [ * ] after the expiration
of the [ * ] reimbursement period.
     10.6 Survival. The terms of Sections [ * ] and [ * ], Articles [ * ] and [
* ] and, with respect to the Product Manufactured and supplied to BLS prior to
the effective date of the termination of this Agreement, Sections [ * ] and [ *
] shall survive any termination or expiration of this Agreement.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

41



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
     11.1 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the Parties (or such other address for a Party as may be at any
time thereafter specified by like notice):

     
To Alexza:
  To BLS:
 
   
Alexza Pharmaceuticals, Inc.
  Biovail Laboratories International SRL
2091 Stierlin Court
  Welches, Christ Church
Mountain View, CA 94043
  Barbados WI, BB17154
Telephone: + 1-650-944-7000
  Telephone: +1-246-418-6411
Facsimile: + 1-650-944-7988
  Facsimile: +1-246-437-7085
Attention: Chief Executive Officer
  Attention: Chief Operating Officer
 
   
with a copy to:
  with a copy to:
 
   
Cooley Godward Kronish LLP
  Biovail Corporation
3175 Hanover St.
  7150 Mississauga Road, Mississauga,
Palo Alto, CA 94306
  Ontario, Canada, L5N 8M5
Telephone: +1-650-843-5000
  Telephone: + (905) 286-3186
Facsimile: +1-650-843-4000
  Facsimile: + (905) 286-3370
Attention: Glen Y. Sato
  Attention: Vice-President, Associate
 
  General Counsel

     Any such notice shall be deemed to have been given (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the fifth (5th) Business Day following the date of mailing if sent by
mail or other internationally-recognized courier.
     11.2 Entire Agreement. This Agreement (including the Quality Agreement and
Exhibits attached hereto and any letter delivering information referenced
herein), together with the provisions of the License Agreement explicitly
referenced to, constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes and cancels all previous express or
implied agreements and understandings, negotiations, writings and commitments,
either oral or written, in respect of the subject matter hereof. Each of the
Parties acknowledges and agrees that in entering into this Agreement, and the
documents referred to in it, it does not rely on, and shall have no remedy in
respect of, any statement, representation, warranty or understanding (whether
negligently or innocently made) of any person (whether party to this Agreement
or not) other than as expressly set out in this Agreement or the License
Agreement.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

42



--------------------------------------------------------------------------------



 



Nothing in this clause shall, however, operate to limit or exclude any liability
for fraud.
     11.3 Assignment. This Agreement shall not be assignable or otherwise
transferred, nor may any rights or obligations hereunder be assigned or
transferred, by either Party to any Third Party without the prior written
consent of the other Party; except that either Party may assign or otherwise
transfer this Agreement without the consent of the other Party to an entity that
acquires all or substantially all of the business or assets of the assigning
Party relating to the subject matter of this Agreement, whether by merger,
acquisition or otherwise, provided that the acquiring Person assumes this
Agreement in writing or by operation of law. In addition, BLS shall have the
right to assign, subcontract or delegate this Agreement or any or all of its
obligations or rights hereunder to an Affiliate or a Third Party upon written
notice to Alexza; provided, however, BLS shall remain fully and unconditionally
obligated and responsible for the full and complete performance of this
Agreement by such Affiliate or Third Party and in no event shall such
assignment, subcontracting or delegation be deemed to relieve BLS’ liabilities
or obligations to Alexza under this Agreement. Alexza shall, at the request of
BLS, enter into such supplemental agreements with the applicable Affiliates or
Third Party as may be necessary or advisable to permit such Affiliates or Third
Party to avail itself of any rights or perform any obligations of BLS hereunder.
Subject to the foregoing, this Agreement shall inure to the benefit of each
Party, its successors and permitted assigns. Any assignment of this Agreement or
the rights under this Agreement in contravention of this Section 11.3 shall be
null and void.
     11.4 Force Majeure. If the performance of any part of this Agreement by
either Party (other than making payment when due) is prevented, restricted,
interfered with or delayed by any reason or cause beyond the reasonable control
of such Party (including fire, flood, earthquake, storm, embargo, power shortage
or failure, acts of war, insurrection, riot, terrorism, strike, lockout or other
labor disturbance, shortage of raw materials, epidemic, failure or default of
public utilities or common carriers, acts of God or any acts, omissions or
delays in acting of the other Party) (a “Force Majeure Event”), the Party so
affected shall, upon giving written notice to the other Party, be excused from
such performance to the extent of such Force Majeure Event, provided that the
affected Party shall use its substantial efforts to avoid or remove such causes
of non-performance and shall continue performance with the utmost dispatch
whenever such causes are removed.
     (a) If either Party becomes aware that a Force Majeure Event has occurred
or is imminent or likely, it shall immediately notify the other.
     (b) The Party which is subject to such Force Majeure Event shall exert all
reasonable efforts to overcome it and the other Party shall be entitled to
suspend the performance of its obligations hereunder during the duration of such
Force Majeure Event.
     (c) Such Party shall keep the other informed as to the progress of
overcoming such Force Majeure Event and the other Party shall have the right to
terminate this Agreement in the event such Force Majeure Event is not overcome
with [ * ] ([ * ]) days after it first occurs.
     11.5 Interpretation. The captions to the several Articles and Sections of
this Agreement are not a part of this Agreement but are included for convenience
of reference and shall not affect its meaning or interpretation. In this
Agreement (a) the word “including” shall be
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

43



--------------------------------------------------------------------------------



 



deemed to be followed by the phrase “without limitation” or like expression;
(b) the singular shall include the plural and vice versa; and (c) masculine,
feminine and neuter pronouns and expressions shall be interchangeable. Each
accounting term used herein that is not specifically defined herein shall have
the meaning given to it under GAAP consistently applied, but only to the extent
consistent with its usage and the other definitions in this Agreement.
     11.6 No Partnership or Joint Venture. Nothing in this Agreement or any
action which may be taken pursuant to its terms is intended, or shall be deemed,
to establish a joint venture or partnership between BLS and Alexza. Neither
Party to this Agreement shall have any express or implied right or authority to
assume or create any obligations on behalf of, or in the name of, the other
Party, or to bind the other Party to any contract, agreement or undertaking with
any Third Party.
     11.7 Severability. In the event any provision of this Agreement should be
held invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith and enter into a valid, legal and enforceable substitute
provision that most nearly reflects the original intent of the Parties. All
other provisions of this Agreement shall remain in full force and effect in such
jurisdiction. Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.
     11.8 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by authorized representatives of BLS and Alexza.
     11.9 Governing Law. This Agreement and all questions regarding the
existence, validity, interpretation, breach or performance of this Agreement,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of [ * ], United States, without reference to its conflicts of law
principles with the exception of [ * ].
     11.10 Dispute Resolution. In the event of any dispute under this Agreement,
the Parties shall refer such dispute to the senior executives of the respective
Parties responsible for the Manufacturing and supply of the Products for
attempted resolution by good faith negotiations within [ * ] after such referral
is made. If such executives are unable to resolve the dispute within such [ * ]
period, then the Parties shall refer such dispute to the Chief Executive Officer
of Alexza and the President, and if designated, the Chief Operating Officer of
BLS (collectively, the “Senior Executives”) for attempted resolution by good
faith negotiations within [ * ] after such referral is made. If the Senior
Executives are unable to resolve the dispute within the time allotted, either
Party may proceed as set forth below.
     (a) Alternative Dispute Resolution. Any dispute controversy or claim
arising out of or relating to the validity, construction, enforceability or
performance of this Agreement, including disputes relating to an alleged breach
or to termination of this Agreement and including any claim of inducement by
fraud or otherwise, shall be settled by mediation and arbitration in the manner
described below (except any dispute regarding the validity or enforceability of
a patent or trademark applicable to a Product, which shall be submitted to a
court of competent jurisdiction in the country in which such patent or trademark
right exists):
     (b) Mediation. The Senior Executives shall select a mediator with
appropriate
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

44



--------------------------------------------------------------------------------



 



expertise in the subject matter to which the dispute relates, who will be
engaged to resolve the dispute. If the Senior Executives cannot agree on a
mediator, either Party may submit the matter to mediation under the ICC ADR
Rules. If the Parties are unable to resolve their dispute through mediation
within [ * ] after selection of the mediator(s), either Party may seek
appropriate resolution through arbitration as described below.
     (c) Arbitration. Except as provided in paragraph (ii) below, any dispute,
controversy or claim arising out of or relating to the validity, construction,
enforceability or performance of this Agreement which is not resolved by
mediation, including disputes relating to alleged breach or to termination of
this Agreement, other than disputes which are expressly prohibited herein from
being resolved by this mechanism, shall be settled by binding Alternative
Dispute Resolution (“Arbitration”) in the manner described below: If a Party
intends to begin an Arbitration to resolve a dispute, such Party shall provide
written notice (the “Arbitration Request”) to the other Party informing such
other Party of such intention and the issues to be resolved. From the date of
the Arbitration Request and until such time as any matter has been finally
settled by Arbitration, the running of the time periods contained in
Section 10.2(b) as to which Party must cure a breach of this Agreement shall be
suspended as to the subject matter of the dispute. Within [ * ] after the
receipt of the Arbitration Request, the other Party may, by written notice to
the Party initiating Arbitration, add additional issues to be resolved.
     (d) Procedure. The Arbitration shall be conducted pursuant to the
then-current International Chamber of Commerce (ICC) Rules. Notwithstanding
those rules, the following provisions shall apply to the ADR hereunder:
     (i) Arbitrators. The arbitration shall be conducted by a panel of three
arbitrators (the “Arbitrators”). The Arbitrators shall be fluent in the English
language, have not less than twenty (20) years of experience with U.S. law and
pharmaceutical and/or device manufacturing. Each Party shall nominate an
arbitrator for confirmation by the ICC and the two Party-appointed arbitrators
shall nominate the chairman for confirmation by the ICC. If the Party-appointed
arbitrators cannot agree on the chairman within ten (10) days after their
appointment, the chairman will be appointed by the ICC.
     (ii) Proceedings. The arbitration shall be completed within [ * ] of
appointment of the arbitrators, unless a Party can demonstrate to the
Arbitrators that the complexity of the issues or other reasons warrant the
extension of one or more of the time tables. The Arbitrators shall render a
written opinion setting forth findings of fact and conclusions of law with the
reason therefor stated. A transcript of the evidence adduced at the hearing
shall be made and, upon request, shall be made available to each Party. The
Arbitrators shall, in rendering a decision, apply the substantive law of the
State of [ * ], without regard to its conflict of laws provisions, except that
the interpretation of and enforcement of this Section 11.10 shall be governed by
the Federal Arbitration Act. The proceeding shall take place in [ * ]. The fees
of the Arbitrators and ICC shall be paid by the losing Party, which shall be
designated by the Arbitrators. If the Arbitrators are unable to designate a
losing Party, it shall so state and the fees shall be split equally between the
Parties.
     (iii) Award. Subject to Section 11.10(d)(ii), the Arbitrators are empowered
to
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

45



--------------------------------------------------------------------------------



 



award any remedy allowed by law, including money damages, prejudgment interest
and attorneys’ fees, and to grant final, complete, interim, or interlocutory
relief, including injunctive relief.
     (iv) Costs. Except as set forth in Sections 11.10(d)(ii) and (iii) above,
each Party shall bear its own legal fees and costs.
     (v) Confidentiality. The Arbitration proceeding shall be confidential and
the Arbitrators shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, no Party shall make
(or instruct the Arbitrators to make) any public announcement with respect to
the proceedings or decision of the Arbitrators without prior written consent of
each other Party. The existence of any dispute submitted to Arbitration, and the
award, shall be kept in confidence by the Parties and the Arbitrators, except as
required in connection with the enforcement of such award or as otherwise
required by applicable law.
     (vi) Language. All pleadings, complaints and other documents filed or
presented in connection with, and all proceedings in, any dispute resolution
proceeding described in this Section 11.10 must be in the English language.
     (vii) EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.
     11.11 No Waiver. The failure of either Party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such Party
thereafter to enforce such provisions.
     11.12 Counterparts. This Agreement may be executed in one or more
counterparts, and by the respective Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.
{SIGNATURES APPEAR ON THE NEXT PAGE}
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party hereto has executed or caused this Agreement
to be executed on its behalf as of the Effective Date.

            ALEXZA PHARMACEUTICALS, INC.
      By:   /s/ Thomas B. King         Name:   Thomas B. King        Title:  
President and CEO        BIOVAIL LABORATORIES INTERNATIONAL SRL
      By:   /s/ Michel Chouinard         Name:   Michel Chouinard       
Title:   Chief Operating Officer     

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

47



--------------------------------------------------------------------------------



 



EXHIBIT A
APPROVED SUPPLIERS
AND
MATERIALS SUPPLIED

  •   Supplier of Heat Pack
Autoliv ASP, Inc.
[ * ]     •   Supplier of [ * ] and [ * ]
[ * ]     •   Supplier of [ * ]
[ * ]     •   Supplier of [ * ]
[ * ]     •   Supplier of [ * ]
[ * ]     •   Supplier of [ * ], [ * ] and [ * ]
[ * ]

831145 v3/HN
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

48